


Exhibit 10.15

 

AFFILIATION AGREEMENT

 

(PRIMARY AFFILIATE)

 

This Affiliation Agreement (the “Agreement”), is entered into as of June 3,
2003, by and between UPN, a Delaware partnership, located at 11800 Wilshire
Boulevard, Los Angeles, California 90025, and Winnebago Television Inc.
(“Licensee”), located at 1917 North Meridian Road, Rockford, Illinois 61101 with
respect to television station WTVO-DT (the “Station”), which broadcasts on
television channel 16 and which is licensed by the Federal Communications
Commission (the “FCC”) to serve the community of Rockford, Illinois (the
“Licensed Community”), located in the Designated Market Area of Rockford,
Illinois (the “DMA”).  It is understood that Licensee also owns WTVO (the
“Analog Station”), which broadcasts on television channel 17, is licensed by the
FCC to serve the Licensed Community for the DMA and is affiliated with the ABC
television network.

 


1.             LICENSED RIGHTS.


 


1.1.          TELECAST RIGHTS.


 

Subject to the terms of this Agreement, UPN hereby grants to Licensee, and
Licensee accepts, a limited license to telecast the Network Programs (as defined
below), over the Station’s television broadcast facilities.

 


1.2.          ADDITIONAL RIGHTS.


 

Subject to the terms of this Agreement, UPN hereby grants to Licensee a
royalty-free non-exclusive license during the License Term (as defined below) to
use all trademarks and service marks used by UPN, including, without limitation,
the mark “UPN,” as well as the logos and other artwork used by UPN to depict
such mark (collectively the “Marks”) in the Licensed Community as trademarks or
service marks solely and directly in connection with Licensee’s television
production and telecasting activities and the advertising and promotion of those
activities (collectively the “Goods and Service”).

 


1.3.          RESERVED RIGHTS.


 

UPN reserves all other rights which UPN may have in the Network Programs and the
marks which are not expressly licensed to Licensee hereunder (the “Reserved
Rights”), including, without limitation, the right to use, and to grant and
license to others the right to use, the Marks, in whole or in part, in any
manner whatsoever, including without limitation as a trade name, corporate name,
trademark or service mark in connection with any and all goods and services.  As
between Licensee and UPN, UPN may exploit the Reserved Rights as UPN sees fit,
without restriction, except as otherwise expressly provided in this Agreement.

 

--------------------------------------------------------------------------------


 


2.             NETWORK PROGRAMS.


 


2.1.          THE PROGRAMS.


 

The television programs licensed to Licensee hereunder are all television
programs delivered by UPN to its affiliates for telecast on a network basis
during the License Term (collectively the “Network Programs”).

 


2.2.          TIME PERIODS.

 

UPN currently intends to deliver Network Programs to be telecast during the
following time periods:

 


2.2.1.       UPN’S CURRENT BROADCAST SCHEDULE IS AS FOLLOWS:

 

Prime Time Programs:

 

Monday through Friday, 8:00 p.m. to 10:00 p.m., Eastern and Pacific Times, 7:00
p.m. to 9:00 p.m., Central and Mountain Times.

 

 

 

Daytime Programming:

 

Monday through Friday, 3:00 p.m. to 5:00 p.m. (in all time zones).

 

 

 

Saturday Programming:

 

Saturday, 12:00 noon to 2:00 p.m. (in all time zones).

 

 

 

Sunday Programming:

 

Sunday, 9:00 a.m. to 11:00 a.m. (in all time zones).

 


2.2.2.       SUBJECT TO THE PROVISIONS OF PARAGRAPH 2.5, BELOW, UPN SHALL HAVE
THE RIGHT TO BEGIN DELIVERING UP TO SEVEN (7) NIGHTS OF PRIME TIME PROGRAMMING
(AS DEFINED IN PARAGRAPH 2.6, BELOW), TO BE TELECAST FROM 8:00 P.M. TO 10:00
P.M., EASTERN AND PACIFIC’ TIMES, 7:00 P.M. TO 9:00 P.M., CENTRAL AND MOUNTAIN
TIMES FOR PROGRAMS WHICH ARE SCHEDULED FOR TELECAST OTHER THAN ON SUNDAY, OR
FROM 7:00 P.M. TO 10:00 P.M., EASTERN AND PACIFIC TIMES, 6:00 P.M. TO 9:00 P.M.,
CENTRAL AND MOUNTAIN TIMES, FOR PROGRAMS SCHEDULED FOR TELECAST ON SUNDAY.


 


2.2.3.       SUBJECT TO THE PROVISIONS OF PARAGRAPH 2.5, BELOW, UPN SHALL HAVE
THE RIGHT TO BEGIN DELIVERING UP TO ONE (1) HOUR OF LATE NIGHT PROGRAMMING (AS
DEFINED IN PARAGRAPH 2.6, BELOW) TO BE TELECAST MONDAY THROUGH FRIDAY,
COMMENCING NO EARLIER THAN 11;00 P.M., EASTERN AND PACIFIC TIMES, AND NO EARLIER
THAN 10:00 P.M., CENTRAL AND MOUNTAIN TIMES; AND ENDING NO LATER THAN 12:30 A.M.
THE FOLLOWING MORNING, EASTERN AND PACIFIC TIMES, AND NO LATER THAN 11:30 P.M.,
CENTRAL AND MOUNTAIN TIMES, WITH THE EXACT TELECAST TIME TO BE DETERMINED BY
UPN.


 


2.2.4.       IT IS UNDERSTOOD THAT, SUBJECT TO PARAGRAPH 2.4 HEREOF, UPN SHALL
ONLY PROVIDE THE DAYTIME PROGRAMMING AND THE SUNDAY PROGRAMMING THROUGH AUGUST
31, 2003.

 

2

--------------------------------------------------------------------------------


 


2.3.          SPECIAL NETWORK PROGRAMS.


 

In addition to the Network Programs set forth in paragraph 2.2, above, UPN
anticipates that it may deliver special programs during each year (each a
“Special Network Program”), which Special Network Programs may be intended for
telecast on days or at times when UPN ‘is not then regularly delivering Network
Programs for telecast.  If and when UPN determines to deliver a Special Network
Program, UPN shall provide Licensee with thirty (30) days prior written notice
of the specific day and time during which such Special Network Program will be
scheduled.  Any such Special Network Program shall be considered a Network
Program for all purposes hereunder, except, that, in lieu of the carriage
obligations set forth in paragraph 4, below, with respect to any such Special
Network Program, Licensee shall be required to telecast up to three (3) such
Special Network Programs over the facilities of the Station during each
broadcast season and, to the extent that UPN delivers more than three (3)
Special Network Programs in any broadcast season, Licensee shall use its good
faith best efforts to telecast such additional Special Network Programs over the
facilities of the Station.

 


2.4.          ADDITIONAL NETWORK PROGRAMS.


 

Notwithstanding anything to the contrary in this Agreement, including, without
limitation, the provisions of paragraph 2.2 hereof, UPN shall have the right, in
its sole discretion, to: (i) modify, cancel or replace any Network Program; (ii)
change the day on or time period during’ which any Network Program is scheduled
for telecast to any other day on which UPN is then scheduled to telecast Network
Programs or to any other time period during which UPN is then scheduled to
telecast Network Programs; (iii) change any day or days on which UPN schedules
Network Programs generally (as opposed to any specific Network Program) for
telecast from those listed in paragraph 2.2, above; (iv) change any time period
or time periods during which UPN schedules Network Programs generally (as
opposed to any specific Network Program) for telecast from those listed in
paragraph 2.2, above; (v) schedule Network Programs for telecast on days or at
times not currently contemplated pursuant to paragraph 2.2, above; and (vi)
increase or decrease the number of hours of Network Programs to be furnished
hereunder from the number of hours specified in paragraph 2.2.1, above
(including, without limitation, an increase or decrease resulting from an
addition in or reduction of the number of days on which UPN schedules Network
Programs for telecast).  Any program delivered by UPN to its broadcast
affiliates in place of any Network Program that, as of the date of this
Agreement, is regularly scheduled for telecast by UPN (a “Current Network
Program”), whether on a temporary or permanent basis, shall also be considered a
“Network Program” for all purposes hereunder.  Any program delivered by UPN to
its broadcast affiliates in addition to the Current Network Programs (whether on
a temporary or permanent basis) is referred to herein as an “Additional Network
Program.” Except as expressly provided in paragraph 6.1, below, all Additional
Network Programs shall also be considered Network Programs for all purposes
hereunder.  Notwithstanding anything to the contrary in this paragraph 2.4 or in
paragraph 2.5, below, the selection, scheduling, renewal, substitution and
withdrawal of any Network Program, or any portion thereof, shall at all times
remain within UPN’s sole discretion.

 


2.5.          CHANGE IN SCHEDULE.


 

UPN shall have the right, in its sole discretion, to change its broadcast
schedule (or to change or alter any Network Program) pursuant to clauses (i) and
(ii) of paragraph 2.4,

 

3

--------------------------------------------------------------------------------


 

above, without the obligation to provide Licensee with any notice of any such
change.  If UPN intends to change its broadcast schedule pursuant to clauses
(iii), (iv) or (v) of paragraph 2.4, above, and such change will not result in
either an increase or decrease in the total number of hours of Network Programs
furnished by UPN, UPN shall give Licensee not less than ninety (90) days prior
written notice of each such change.  If UPN intends to change its broadcast
schedule pursuant to clauses (iii), (iv) or (v) of paragraph 2.4, above, and
such change will result in either an increase or decrease in the total number of
hours of Network Programs furnished by UPN, or if UPN intends to change its
broadcast schedule pursuant to clause (vi) of paragraph 2.4, above, UPN shall
give Licensee not less than one hundred eighty (180) days prior written notice
of each such change.

 


2.6.          DEFINITIONS.


 

For purposes of this Agreement, “Prime Time” means 8:00 p.m. (Mondays through
Saturdays, 7:00 p.m. on Sundays) to 11:00 p.m., Eastern and Pacific Times, and
7:00 p.m. (Mondays through Saturdays, 6:00 p.m. on Sundays) to 10:00 p.m.,
Mountain and Central Times.  “Late Night” means 11:00 p.m. to 12:30 a.m. the
following morning, Eastern and Pacific Times, and 10:00 p.m. to 11:30 p.m.,
Central and Mountain Times.  “Saturday Programming” means programming delivered
by UPN for telecast on Saturday (other than the Enterprise Weekend Run (as
defined in paragraph 2.7, below)), in a time period other than Prime Time or
Late Night.  “Sunday Programming” means programming delivered by UPN for
telecast on Sunday (other than the Enterprise Weekend Run (as defined in
paragraph 2.7, below)), in a time period other than Prime Time or Late Night. 
The Saturday Programming and the Sunday Programming are collectively referred to
herein as the “Weekend Programming.” “Daytime Programming” means programming
delivered by UPN for telecast Monday through Friday (or on any one (1) or more
days other than Saturday and Sunday), in a time period other than Prime Time or
Late Night.

 


2.7.          ENTERPRISE.


 

UPN acknowledges that one (1) of the Prime Time programs currently scheduled for
telecast as a Network Program is the one (1) hour television series entitled
Enterprise.  In addition to the Prime Time telecast, Station shall repeat each
episode of Enterprise or its successor between 4:00 p.m. and 12:00 midnight on
the Saturday or Sunday immediately following the Prime Time telecast (the
“Enterprise Weekend Run”).

 


3.             LICENSE TERM.


 

The term of the rights granted to Licensee hereunder (the “License Term”) shall
commence and end on the dates specified in the Deal Terms Rider attached hereto.

 


4.             CARRIAGE.


 


4.1.          COMPLETE TELECASTS.


 

Licensee agrees that it is of the essence of this Agreement that it shall
telecast, over a program stream (a “Subchannel”) that may be multiplexed with
other program streams, including that of the Analog Station, telecast over other
Subchannels, all Network Programs delivered to Licensee in their entirety,
including, without limitation, all commercial

 

4

--------------------------------------------------------------------------------


 

announcements, promotional announcements, Network ID’s, credits and all data
transmitted as part of the signal, without interruption, deletion or addition
(except for the addition of Licensee’s commercial announcements as provided in
paragraph 5, below) on the dates and at the times the Network Programs are
scheduled by UPN, subject only to paragraph 6.1, below.  In connection with the
foregoing, Licensee agrees to maintain complete and accurate records of all
commercial and promotional announcements telecast.  Licensee shall submit copies
of all such records to UPN within one (1) week after UPN’s request therefor.

 


4.2.          TRANSMISSION OF NETWORK PROGRAMS.


 

Station will provide carriage of the Network Programs exclusively on Station’s
digital channel in the technical format, consistent with the ATSC standards,
provided by UPN, which shall be deemed to include the transmission by Station of
all program related material, as defined below, provided by UPN.  Station will
provide sufficient channel capacity to achieve a level of transmission quality
deemed acceptable by UPN in its reasonable discretion.  It is expressly
understood that this Agreement applies only to the primary network feed in
digital format of the programming provided by the Network to its affiliated
stations for the purpose of analog broadcasting, together with any associated
program related material.  Consistent with and subject to the foregoing, the
Station shall have the right to use any available portion of its digital signal
for the purpose of transmitting local programs or any other material for any
business purpose; provided, however, that in the event that UPN proposes that
the Station carry additional UPN digital programming (i.e., “multiplexed”
programming) or ancillary data which is not “program related” as defined below,
Licensee agrees to negotiate in good faith with UPN regarding the terms pursuant
to which such multiplexed programming or ancillary data may be carried.  As used
in this paragraph, “program-related material” shall mean (1) information and
material of a commercial or non-commercial nature which is directly related to
the subject matter or identification of, or persons appearing in, the Network
Programs, or to specific UPN commercial advertisements or promotional
announcements contained in the Network Programs, if such information or material
is transmitted concurrently or substantially concurrently with the associated
Network Program, commercial advertisement or promotional announcement, (ii)
closed-captioning information, (iii) program identification codes, (iv) program
ratings information, (v) alternative language feeds related to the programming,
(vi) video description information and (vii) such other material as may be
essential to or necessary for the delivery or distribution of the Network
Programs in digital format.  Licensee shall telecast each Network Program
licensed hereunder solely from the Station’s originating transmitter and
antenna.  Except as shall be unavoidably incident to the foregoing, Licensee
shall not (i) transmit any Network Program, or any audio or visual portion
thereof, into a place where admission is charged or where the reception of the
transmission is made subject to the payment of a fee; (ii) relay the telecast of
any Network Program, or any audio or visual portion thereof, to any other party;
or (iii) cause, authorize or permit the transmission, duplication or recording
of any Network Program, or any audio or visual portion thereof, by or over any
other medium, facility, device, or method not expressly authorized hereunder;
except that Licensee may assert a right to carriage of Station’s signal by a
cable television system or other multichannel video programming distributor
(“MVPD”) pursuant to the provisions of the Cable Consumer Protection and
Competition Act of 1992 (“the 1992 Cable Act”) or the Satellite Home Viewer
Improvements Act (“SHVIA”) (collectively, the “Acts”), and may, to the extent
permitted by paragraph 4.4 hereof, grant consent to the retransmission of such
signal by a cable television system or other MVPD, as defined by the Acts.

 

5

--------------------------------------------------------------------------------


 


4.3.          TRANSLATORS.


 

Notwithstanding the provisions of paragraph 4.2, above, Licensee shall have the
right to transmit a Network Program over the facilities of all translators which
the Station regularly uses for the retransmission of its broadcast signal
(whether or not any such translator is owned or operated by Licensee)
simultaneously with its transmission of that Network Program over the facilities
of the Station’s main transmitter.  In the event that the signal emanating from
the Station’s translators is received in a community outside the Station’s DMA,
UPN shall have the right, at any time (but not the obligation), to rescind such
rights.  If requested by UPN, within one (1) week after Licensee’s receipt of
UPN’s written request, Licensee shall provide UPN with a list of all translators
used for the retransmission of the Station’s broadcast signal.

 


4.4.          RETRANSMISSION CONSENT.


 

Licensee may grant consent to the retransmission of Station’s signal by a cable
television system or other MVPD pursuant to the provisions of the Acts
(hereafter “retransmission consent”), provided that at the time retransmission
consent is granted the cable television system or other multichannel program
service on which Station’s signal is to be retransmitted serves television homes
within the DMA.  Notwithstanding anything to the contrary in the foregoing, in
no case shall retransmission consent be granted to a television receive-only
satellite service, or a direct broadcast satellite service, if Station’s signal
is to be retransmitted by such service to television homes outside of Station’s
television market other than “unserved household(s),” as that term is defined in
Section 119(d) of Title 17, United States Code, as in effect on October 5,
1992.  Nothing contained herein shall (i) be deemed a license to a cable
television system or other MVPD to transmit any of the Network Programs or (ii)
affect UPN’s rights as against any cable television system or other MVPD.

 


5.             LICENSEE’S COMMERCIAL AND PROMOTIONAL ANNOUNCEMENTS.


 


5.1.          FORMATTING FOR HOUR LONG PROGRAMS.


 

Subject only to applicable governmental rules and regulations, each hour of
Network Programs hereunder shall be formatted to provide Licensee with the
amount of time for Licensee’s commercial announcements (inclusive of station
breaks) as set forth below.  In addition, UPN may place promotional
announcements in the Network Programs, the number, timing and format of which
shall be determined by UPN.

 


5.1.1.       PRIME TIME:  THREE (3) MINUTES PER HOUR.


 


5.1.2.       DAYTIME PROGRAMMING:  IF A NETWORK PROGRAM TELECAST DURING THIS
TIME PERIOD IS INTENDED PRIMARILY FOR CHILDREN TWELVE (12) YEARS OLD OR YOUNGER
(AS DETERMINED BY UPN), FIVE (5) MINUTES PER HOUR.  WITH RESPECT TO ALL OTHER
NETWORK PROGRAMS TELECAST DURING THIS TIME PERIOD, SEVEN (7) MINUTES PER HOUR.


 


5.1.3.       ENTERPRISE WEEKEND RUN:  FOUR (4) MINUTES PER HOUR.


 


5.1.4.       WEEKEND PROGRAMMING:  IF A NETWORK PROGRAM TELECAST DURING THIS
TIME PERIOD IS INTENDED PRIMARILY FOR CHILDREN TWELVE (12) YEARS OLD OR YOUNGER
(AS DETERMINED BY UPN), FOUR (4) MINUTES PER HOUR.  IF A NETWORK PROGRAM
TELECAST DURING THIS TIME PERIOD IS A

 

6

--------------------------------------------------------------------------------


 

theatrical or television motion picture (other than a motion picture intended
primarily for children twelve (12) years old or younger), six (6) minutes per
hour.  With respect to all other Network Programs telecast during this time
period, seven (7) minutes per hour.


 


5.1.5.       LATE NIGHT:  SEVEN (7) MINUTES PER HOUR.


 


5.2.          FORMATTING FOR OTHER PROGRAMS.


 

The number of minutes of commercial announcement time provided to Licensee
pursuant to paragraph 5.1, above, shall be pro-rated for Network Programs which
are less than or greater than one (1) hour in duration.

 


5.3.          FORMATTING CHANGES.


 

Notwithstanding the provisions of paragraph 5.1, above, UPN may decrease the
amount of commercial time available to Licensee in any Network Program or change
the allocation of such commercial time between UPN and Licensee with the prior
approval of the Affiliate Board (as defined in paragraph 10, below), upon ninety
(90) days prior written notice to Licensee.  Subject to the foregoing, the
placement, timing and format of all commercial announcements contained in the
Network Programs shall be determined by UPN.

 


5.4.          LICENSEE COMMERCIALS.


 

Subject to the provisions of this paragraph 5, Licensee may insert commercial
announcements within a Network Program in accordance with UPN’s instructions and
procedures and in accordance with applicable laws, but only at those points
designated by UPN for such purposes.  Neither UPN nor Licensee shall share in
the revenue realized by the other from the sale of commercial announcements.

 


5.5.          COMPETITIVE PRODUCTS.


 

Licensee shall use reasonable efforts, in scheduling its commercial
announcements, to avoid the placement of such announcements in the same
commercial pod competitive products or services contained in commercial
announcements sold by UPN, provided that UPN shall have given Station reasonable
notice of UPN’s anticipated commercial lineup in the Network Program in
question.  In addition, Licensee shall use reasonable efforts, in scheduling its
commercial announcements, to avoid the placement of such announcements for
products or services that are competitive with those of an advertiser to which
UPN has agreed to provide category exclusivity in the Network Program (including
commercial breaks adjacent thereto) with respect to which such exclusivity
agreement applies, provided that UPN shall have given Station at reasonable
notice of such exclusivity arrangements.

 


5.6.          LIMITATION ON COMMERCIALS.


 

In the event that any state, federal, or other governmental rule, regulation or
law (including, without limitation, a regulation of the FCC), or any other
governmental action reduces or otherwise limits the commercial advertising or
non-program time that can be used in any or all of the Network Programs, then,
notwithstanding the provisions of paragraph 5.1, above, UPN shall be entitled to
reduce, on a pro-rata basis, the amount of commercial time

 

7

--------------------------------------------------------------------------------


 

available to Licensee and UPN in each of the Network Programs, upon ninety (90)
days prior written notice to Licensee (or upon such shorter notice as may be
required by such law or regulation).

 


6.             PREEMPTION.


 


6.1.          AUTHORIZED PREEMPTIONS.


 


6.1.1.       NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO PREVENT LICENSEE
FROM REJECTING OR REFUSING ANY NETWORK PROGRAM THAT LICENSEE REASONABLY BELIEVES
TO BE UNSATISFACTORY, UNSUITABLE OR CONTRARY TO THE PUBLIC INTEREST (AN
“UNACCEPTABLE PROGRAM”), OR FROM SUBSTITUTING A PROGRAM THAT LICENSEE REASONABLY
BELIEVES IS OF GREATER LOCAL OR NATIONAL IMPORTANCE; PROVIDED, HOWEVER, THAT
LICENSEE SHALL GIVE UPN WRITTEN NOTICE OF EACH SUCH PREEMPTION, AND THE
JUSTIFICATION THEREFOR, AT LEAST SEVENTY-TWO (72) HOURS IN ADVANCE OF THE
SCHEDULED TELECAST, OR AS SOON THEREAFTER AS CIRCUMSTANCES PERMIT (INCLUDING AN
EXPLANATION OF THE CAUSE FOR ANY LESSER NOTICE); AND FURTHER PROVIDED THAT,
EXCEPT WITH RESPECT TO UNACCEPTABLE PROGRAMS, UNLESS UPN GIVES LICENSEE WRITTEN
NOTICE THAT UPN IS EXERCISING ITS RIGHT, PURSUANT TO PARAGRAPH 6.2, BELOW, TO
TERMINATE LICENSEE’S RIGHT TO TELECAST THE PREEMPTED NETWORK PROGRAM, LICENSEE
FULFILLS ITS MAKE-GOOD OBLIGATIONS AS SET FORTH IN PARAGRAPH 6.3. BELOW.  A
NETWORK PROGRAM MAY BE CONSIDERED UNSATISFACTORY, UNSUITABLE OR CONTRARY TO THE
PUBLIC INTEREST ONLY IF (I) LICENSEE REASONABLY BELIEVES THAT THE TELECAST OF
THE NETWORK PROGRAM WOULD VIOLATE ANY APPLICABLE GOVERNMENTAL LAWS, RULES,
REGULATIONS OR PUBLISHED POLICIES; (II) THE NETWORK PROGRAM DOES NOT MEET
CUSTOMARY ENGINEERING STANDARDS; OR (III) LICENSEE REASONABLY BELIEVES THAT THE
NETWORK PROGRAM WOULD NOT MEET PREVAILING CONTEMPORARY STANDARDS OF GOOD TASTE
IN THE LICENSED COMMUNITY.  NO NETWORK PROGRAM MAY BE CONSIDERED UNSATISFACTORY,
UNSUITABLE OR CONTRARY TO THE PUBLIC INTEREST, OR OF LESSER LOCAL OR NATIONAL
IMPORTANCE, BASED ON PROGRAM PERFORMANCE OR RATINGS, ADVERTISER REACTIONS, OR
THE AVAILABILITY OF ALTERNATIVE PROGRAMMING (INCLUDING, WITHOUT LIMITATION,
SPORTING EVENTS) WHICH LICENSEE BELIEVES TO BE MORE PROFITABLE OR ATTRACTIVE
THAN THE SCHEDULED NETWORK PROGRAM.


 


6.1.2.       A PREEMPTION OF A NETWORK PROGRAM PERMITTED UNDER THIS PARAGRAPH
6.1 IS REFERRED TO HEREIN AS AN “AUTHORIZED PREEMPTION”.  IN ADDITION TO THE
AUTHORIZED PREEMPTIONS DESCRIBED IN PARAGRAPH 6.1.1, AUTHORIZED PREEMPTIONS
SHALL INCLUDE (PROVIDED LICENSEE FULFILLS ITS MAKE-GOOD OBLIGATIONS AS SET FORTH
IN PARAGRAPH 6.3, BELOW) (I) PREEMPTIONS EXPRESSLY AUTHORIZED BY EXHIBIT A; AND
(II) A PREEMPTION FOR A FORCE MAJEURE EVENT, AS DEFINED IN PARAGRAPH 2 OF THE
STANDARD TERMS AND CONDITIONS ATTACHED HERETO.  ANY PREEMPTION, INCLUDING,
WITHOUT LIMITATION, A PREEMPTION OF A COMMERCIAL OR PROMOTIONAL ANNOUNCEMENT
CONTAINED IN A NETWORK PROGRAM, WHICH IS NOT AN AUTHORIZED PREEMPTION HEREUNDER
IS AN “UNAUTHORIZED PREEMPTION”.


 


6.2.          UPN’S RIGHTS WITH RESPECT TO PREEMPTIONS.


 

If, pursuant to paragraph 6.1 hereof, Licensee preempts, or notifies UPN that it
will preempt, a Network Program, then (regardless of whether such preemption is
an Authorized Preemption or an Unauthorized Preemption), UPN shall have the
right, in its sole discretion, to either (i) terminate Licensee’s right to
telecast the preempted Network Program, and license such telecast rights to any
other party, or (ii) require Licensee to comply with the make-good provisions of
paragraph 6.3, below (which make-good provisions shall, however, be inapplicable

 

8

--------------------------------------------------------------------------------


 

if the Network Program preempted was an Unacceptable Program).  If, with respect
to any series of Network Programs (a “Network Series”), Licensee preempts three
(3) or more episodes during any twelve (12) month period (regardless of whether
or not such preemptions are Authorized Preemptions or Unauthorized Preemptions,
but not including any preemption to broadcast a program which Licensee
reasonably believes is of greater local or national importance), then in
addition to any other rights or remedies accorded to UPN hereunder, UPN shall
have the right, in its sole discretion, to terminate Licensee’s right to
telecast the remaining episodes of such Network Series intended for telecast
during the then-current and/or future broadcast season(s), and may license the
telecast rights to such terminated episodes to any other party.

 


6.3.          MAKE-GOODS.


 

In the event that Licensee fails for any reason to telecast any Network Program
or any part thereof (including, without limitation, all of the commercial and
promotional announcements contained therein) as provided herein, and, pursuant
to paragraph 6.2 hereof, UPN elects to require Licensee to comply with the
make-good provisions of this paragraph 6.3 with respect to such omitted Network
Program, except with respect to the preemption of an Unacceptable Program,
Licensee shall telecast such omitted Network Program and the commercial and
promotional announcements contained therein (or any replacement Network Program
and commercial and promotional announcements designated by UPN) in the time
period pre-designated by the parties as set forth in Exhibit A hereto.  If
Licensee does not promptly comply with the provisions of this paragraph 6.3, UPN
shall have the right, without limitation of any other right it may have, to
license the telecast rights to the omitted Network Program to any other party,
and shall have the right to terminate Licensee’s right to telecast the remaining
episodes of such Network Series intended for telecast during the then-current
and/or future broadcast season(s) and thereafter license the telecast rights to
such terminated episodes to any other party.  In addition, if Licensee does not
promptly comply with the provisions of this paragraph 6.3, the preemption, which
gave rise to the make-good obligation, shall automatically constitute an
Unauthorized Preemption hereunder (as of the date of the original preemption),
even if such preemption was originally an Authorized Preemption.

 


7.             PROMOTION.


 


7.1.          PROMOTIONAL ANNOUNCEMENTS.


 

In addition to the promotional announcements included by UPN in the Network
Programs, UPN shall provide Licensee with promotional announcements for the
Network Programs (the “Promos”), at no cost to Licensee to be telecast by the
Station at times when the Station is not telecasting Network Programs.  Licensee
shall use its best efforts to telecast the Promos in consultation with UPN to
obtain the best possible promotion for the Network Programs; provided, however,
that, Licensee must comply with the minimum promotional announcement
requirements (the “Minimum Promotional Requirement”) set forth in paragraph 7.2,
below.  For purposes of this Agreement, Promos do not include UPN ID’s or other
similar announcements that refer only to UPN and do not refer to any specific
Network Program, nor do Promos include any promotional announcement included by
UPN in any Network Program.  Licensee agrees to maintain complete and accurate
records of all promotional announcements telecast.  Licensee shall submit copies
of such records to UPN within three (3) weeks after UPN’s request therefor.

 

9

--------------------------------------------------------------------------------


 


7.2.          MINIMUM PROMOTIONAL ANNOUNCEMENT REQUIREMENTS.


 

With respect to the promotional announcement obligation set forth in paragraph
7.1, above, Licensee shall telecast no fewer than two (2) thirty (30) second
Promos each hour, seven (7) days per week, when the Station is not telecasting
Network Programs.  In addition, Station shall telecast no fewer than four (4)
thirty (30) second Promos each day, seven (7) days per week, at any time between
7:00 a.m. and 12:00 midnight in the Station’s local time zone during programming
on the Analog Station and on the Subchannel that carries the Analog Station. 
The programming in which each of the Promos is telecast shall be compatible with
the Network Program being promoted in such Promo.

 


7.3.          OTHER PROMOTIONAL MATERIALS.


 

UPN shall provide Licensee, at no cost to Licensee, with such print, on-air
television, radio and collateral materials promoting the Network Programs as UPN
deems appropriate.  UPN shall also provide, at reasonable cost to Licensee, such
other merchandising materials as UPN deems appropriate.

 


7.4.          STATION IDENTIFICATION.


 

Commencing on the date Licensee executes this Agreement or, at UPN’s election,
on a subsequent date established by UPN, and continuing throughout the License
Term, Licensee shall, on the Subchannel that carries the Network Programs,
identify the Station exclusively as an affiliate of “UPN,” as part of the “UPN
Network” or by such other name as UPN may subsequently designate in writing, in
all Station I.D.’s telecast, and in all other promotional material distributed
by Licensee or under Licensee’s control with respect to the Station, whether or
not such identifications or promotional materials relate to the Network Programs
or other programming telecast by the Station on the Subchannel that carries the
Network Programs; provided, however, that such identification may be preceded or
followed by the Station’s call letters, community of license and channel
position.  All such Station I.D.’s and promotional materials shall also
incorporate the UPN logo, as provided to Licensee in the UPN Logo Usage Guide
(the “Usage Guide”), in a design consistent with the rules set forth in said
Usage Guide that has received the prior approval of UPN in accordance with the
procedures specified therein.  During the License Term, Licensee shall not
identify the Station as being affiliated with or part of any other broadcast
television network, and shall also identify the Station as being the primary UPN
affiliate in the Licensed Community to all ratings services, including, without
limitation, Nielsen.  In addition, in the event that the Station telecasts
television programming provided by any other television network, the Station
shall not telecast the name, logos or any other identification of such other
television network.  It is understood that the foregoing restrictions are
applicable only with respect to the programming telecast by Station on the
Subchannel that carries the Network Programs and do not apply to any other
Subchannel over which Station may be telecasting programming of another network.

 


7.5.          CO-OP ADVERTISING.


 

Licensee shall participate in UPN’s co-op advertising program in accordance with
UPN’s written co-op advertising guidelines, as the same may be in effect from
time-to-time.  In

 

10

--------------------------------------------------------------------------------


 

that regard, Licensee shall allocate a portion of the Station’s annual
advertising budget to allow for Licensee’s participation in UPN’s co-op
advertising program.

 


7.6.          RESTRICTIONS ON ADVERTISING AND PROMOTIONAL MATERIALS.


 

From time to time, UPN may provide Licensee with written notice of advertising,
publicity and promotional requirements and restrictions applicable to the
Network Programs, the persons rendering services in the Network Programs or
UPN’s advertisers.  Licensee shall strictly comply with these requirements and
restrictions at all times after their receipt.  If Licensee undertakes to
conduct its own promotional activities (including, without limitation, any
contest, sweepstakes or other similar promotional activity), Licensee agrees and
acknowledges that the indemnity provisions of paragraph 4.2 of the Standard
Terms and Conditions attached hereto shall extend to any claims against UPN (or
any other party indemnified by Licensee pursuant to paragraph 4.2 of the
Standard Terms and Conditions) arising out of or relating to any such
promotional activity.

 


8.             EXCLUSIVITY.


 


8.1.          EXCLUSIVITY.


 

Except as set forth in paragraphs 6.2 and 6.3, above, during the License Term
UPN shall not license the Network Programs, or any of them, to any broadcast
television station licensed by the FCC to operate in the Licensed Community,
other than the Station.  Licensee acknowledges that telecasts of the Network
Programs originating outside of the Licensed Community may be received by
television sets located within the Licensed Community, and Licensee agrees that
such reception shall not constitute a breach of this Agreement by UPN.

 


8.2.          NETWORK EXCLUSIVITY ZONE.


 

For purposes of this paragraph, a television station’s “Network Exclusivity
Zone” shall mean the zone within thirty-five (35) miles of the station’s
reference points, or, in the case of a “small market television station,” as
defined in Section 76.92 of the FCC Rules, the zone within fifty-five (55) miles
of said reference points; provided, however, that in no case shall the “Network
Exclusivity Zone” include an area within the Designated Market Area, as most
recently determined by Nielsen, of another UPN affiliate.  A station’s
“reference points” for purposes of this paragraph shall be as defined in Section
73.658(m) of the FCC Rules, and shall be deemed to include, with respect to a
station in a hyphenated market, the reference points of each named community in
that market.  For purposes of this Agreement, “FCC Rules” means the rules and
regulations of the FCC, as the same may be in effect from time-to-time, as set
forth in volume 47 of the Code of Federal Regulations (“47 CFR”).  All
references in this Agreement to specific sections of the FCC Rules shall be
deemed to be references to the applicable section in 47 CFR.

 


8.3.          NETWORK NON-DUPLICATION.


 

Licensee shall be entitled to exercise, within Station’s Network Exclusivity
Zone, the protection against duplication of network programming in any and all
formats (including digital format), as provided by Sections 76.92 through 76.95
and Sections 76.120 through 76.124 of the FCC Rules, with respect to a Network
Program during the period beginning one (1) day

 

11

--------------------------------------------------------------------------------


 

before and ending seven (7) days after the day UPN intends for such Network
Program to be generally broadcast by UPN’s affiliates; provided, however, that
such right shall apply only to Network Programs broadcast in the intended time
period or authorized make-good time period; and provided further that nothing
herein shall be deemed to preclude UPN from granting to any other broadcast
television station licensed to any other community similar network
non-duplication rights within that station’s Network Exclusivity Zone, and
Licensee’s aforesaid right of network non-duplication shall not apply with
respect to the transmission of the programs of another UPN affiliate (current or
future) by a “community unit,” or a satellite carrier, as those terms are
defined by the FCC Rules, located (wholly or partially), or serving subscribers,
within the area in which Station’s Network Exclusivity Zone overlaps the Network
Exclusivity Zone of that other UPN affiliate.  In connection with the foregoing,
concurrently with the parties’ execution of this Agreement, the parties will
enter into an Exclusivity Rider substantially in the form of Exhibit B hereto. 
Notwithstanding the provisions of this paragraph or the Exclusivity Rider, (a)
UPN shall have the right to authorize any television broadcasting station
(whether or not such station is in the Licensed Community) to telecast any
program offered by UPN concerning a subject UPN deems to be of immediate
national significance, including, without limitation, a Presidential address;
and (b) with respect to the MGM movies that currently constitute the Saturday
Programming, exclusivity is granted only with respect to the regularly scheduled
period of broadcast of said Saturday Programming.

 


8.4.          EXCLUSIVE NETWORK RULE.


 

In consideration for the exclusivity granted to Licensee hereunder, if at any
time, the FCC’s exclusive network rule is eliminated or amended to permit
Licensee to have an exclusive affiliation agreement (i.e., an affiliation
agreement that prohibits Licensee from telecasting programming provided by other
networks), then Licensee agrees that, commencing upon the effective date of such
amendment or the elimination of such rule, Licensee shall not telecast or
otherwise retransmit programming provided by any other national network on the
Subchannel that carries the Network Programs.

 


9.             DELIVERY.


 


9.1.          PROGRAM RECEPTION AND RETENTION.


 

UPN shall make the Network Programs available to Licensee in such sequence as
UPN shall determine.  Any and all costs of whatever kind or nature incurred with
respect to the reception of the Network Programs and the telecast of the Network
Programs by the Station shall be borne by and shall be the sole responsibility
of Licensee.  All right, title and interest in and to the Network Programs
delivered to Licensee shall, at all times, remain the property of UPN, subject
only to Licensee’s right to telecast the Network Programs in accordance with the
terms of this Agreement.  Licensee shall have the right to prepare and retain a
taped copy of each Network Program delivered to Licensee hereunder until such
time as the Station has telecast that Network Program as scheduled by UPN
(provided, however, that, in the case of Enterprise or its successor, Station
may retain the taped copy until the Enterprise Weekend Run is telecast), after
which time Licensee shall erase or destroy the taped copy of that Network
Program.  At UPN’s request, Licensee shall furnish UPN with a Certificate of
Erasure or Destruction signed by an officer of Licensee, or other evidence
reasonably acceptable to UPN of such erasure or destruction.

 

12

--------------------------------------------------------------------------------


 


9.2.          PROGRAM INFORMATION.


 

UPN shall endeavor to provide Licensee with synopses for each of the Network
Programs, as well as other programming information, reasonably in advance of the
Station’s telecast of each Network Program.

 


10.           AFFILIATE BOARD.


 

For purposes of this Agreement, the “Affiliate Board” means the Affiliate Board
of Governors established to represent the UPN affiliates.  UPN shall consult
with the Affiliate Board from time to time in connection with the Network
Programs; provided, however, that, except as expressly provided to the contrary
herein, all decisions shall ultimately be made by UPN in its sole discretion.

 


11.           CHANGE IN OPERATIONS.


 

Licensee shall notify UPN immediately in writing if Licensee applies to the
Federal Communications Commission to materially modify the Station’s transmitter
location, power or frequency or if Licensee plans to materially modify the
Station’s hours of operation or programming format.

 


12.           STANDARD TERMS AND CONDITIONS.


 

This Agreement is subject to UPN’s Standard Terms and Conditions, which are
attached hereto and incorporated herein by reference.  In the event of any
inconsistency between the principal portion of this Agreement and the Standard
Terms and Conditions, the principal portion of this Agreement (including the
riders and exhibits attached hereto) shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

UPN

WINNEBAGO TELEVISION INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Peter Schruth

Name:

 

 

President, Affiliate Relations

Title:

 

 

Dated:

Dated:

 

13

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 


1.             TRADEMARK MATTERS.


 


1.1.          DURING THE TERM, UPN SHALL NOT LICENSE THE MARKS TO ANY BROADCAST
TELEVISION STATION LICENSED BY THE FCC TO OPERATE IN THE LICENSED COMMUNITY,
OTHER THAN THE STATION.  LICENSEE ACKNOWLEDGES THAT TELECASTS INCORPORATING ONE
(1) OR MORE OF THE MARKS ORIGINATING OUTSIDE OF THE LICENSED COMMUNITY MAY BE
RECEIVED BY TELEVISION SETS LOCATED WITHIN THE LICENSED COMMUNITY, AND LICENSEE
AGREES THAT SUCH RECEPTION SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT BY
UPN.


 


1.2.          LICENSEE ACKNOWLEDGES ALL OF UPN’S RIGHTS AND INTERESTS IN AND TO
THE MARKS THROUGHOUT THE WORLD IN ANY FORM OR EMBODIMENT THEREOF.  LICENSEE
ACKNOWLEDGES AND AGREES THAT IT HAS NOT ACQUIRED ANY PROPERTY RIGHTS IN OR TO
THE MARKS, WILL NOT ACQUIRE ANY PROPERTY RIGHTS IN OR TO THE MARKS OTHER THAN
THE LICENSE SPECIFICALLY GRANTED HEREIN, AND WILL NOT USE THE MARKS OR ANY
SIMILAR TRADEMARK, SERVICE MARK OR TRADE NAME AT ANY TIME DURING OR AFTER THE
LICENSE TERM EXCEPT PURSUANT TO THIS AGREEMENT AND ANY AMENDMENT OR SUPPLEMENT
HERETO EXECUTED BY UPN.  LICENSEE WILL NEVER CHALLENGE UPN’S RIGHTS OR THOSE OF
UPN’S GRANTORS WITH RESPECT TO THE MARKS, NOR WILL LICENSEE CHALLENGE THE
VALIDITY OF THE MARKS OR ANY APPLICATION FOR REGISTRATION THEREOF, OR ANY
COPYRIGHT OR TRADEMARK REGISTRATIONS THEREOF.  LICENSEE WILL NOT, AT ANY TIME,
DO OR SUFFER TO BE DONE, ANY ACT OR THING WHICH WILL IN ANY WAY JEOPARDIZE,
DILUTE OR ADVERSELY AFFECT ANY OF UPN’S RIGHTS OR THE RIGHTS OF ITS GRANTORS
WITH RESPECT TO THE MARKS OR ANY REGISTRATIONS THEREOF OR WHICH, DIRECTLY OR
INDIRECTLY, WILL REDUCE THE VALUE OF THE MARKS.


 


1.3.          LICENSEE ACKNOWLEDGES THAT THE MARKS HAVE ACQUIRED VALUABLE
SECONDARY MEANING AND GOODWILL WITH THE PUBLIC, AND THAT PRODUCTS AND SERVICES
BEARING THE MARKS HAVE ACQUIRED A REPUTATION OF HIGHEST QUALITY.  ACCORDINGLY,
LICENSEE UNDERTAKES AND AGREES NOT TO USE THE MARKS IN ANY MANNER WHATSOEVER
WHICH, DIRECTLY OR INDIRECTLY, WOULD DEROGATE OR DETRACT FROM THEIR REPUTE OR
WHICH WOULD DEMEAN, RIDICULE OR REFLECT ADVERSELY UPON THE MARKS OR UPN. 
LICENSEE RECOGNIZES THAT ITS UNDERTAKING IN THIS PARAGRAPH REPRESENTS A MAJOR
INDUCEMENT AND CONSIDERATION FOR UPN TO ENTER INTO THIS AGREEMENT.


 


1.4.          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE
EVENT THAT UPN DISCONTINUES ITS USE OF ONE (1) OR MORE OF THE MARKS, UPON
WRITTEN NOTICE TO LICENSEE THAT UPN HAS DISCONTINUED ITS USE OF SUCH MARK OR
MARKS, THE LICENSE GRANTED HEREUNDER WITH RESPECT TO THE MARK OR MARKS REFERRED
TO IN UPN’S NOTICE SHALL AUTOMATICALLY TERMINATE AND LICENSEE SHALL HAVE NO
FURTHER RIGHT TO ANY USE OF SUCH MARK OR MARKS.


 


1.5.          THE QUALITY OF THE GOODS AND SERVICES SHALL MEET OR EXCEED THE
QUALITY OF THE GOODS AND SERVICES OFFERED BY UPN THAT UTILIZE THE MARKS.


 


1.6.          LICENSEE SHALL FAITHFULLY AND ACCURATELY REPRODUCE THE MARKS.  NO
PARTIAL VERSION OF THE MARKS, OR ANY FRAGMENTS THEREOF, NOR, EXCEPT AS EXPRESSLY
PROVIDED BELOW, ANY MODIFIED OR DERIVATIVE VERSION OF THE MARKS, MAY BE USED AT
ANY TIME FOR ANY PURPOSE WITHOUT UPN’S PRIOR WRITTEN CONSENT IN EACH INSTANCE. 
NOTWITHSTANDING THE FOREGOING, UPN AGREES THAT LICENSEE MAY USE ONE (1) OR MORE
OF THE MARKS IN CONNECTION WITH LICENSEE’S TRADEMARKS OR SERVICE MARKS USED BY
LICENSEE IN CONNECTION WITH THE STATION’S TELECAST ACTIVITIES.  IN THAT REGARD,
UPN SPECIFICALLY ACKNOWLEDGES THAT LICENSEE SHALL BE ENTITLED TO USE ONE (1) OR
MORE OF

 

--------------------------------------------------------------------------------


 

the Marks in combination with the Station’s call letters or channel designation
to identify the Station, and may use such designation in connection with all of
the Station’s television production and telecasting activities relating to the
programs carried on the Subchannel that carries the Network Programs, and the
advertising and promotion thereof, regardless of whether or not such activities
consist of telecasting Network Programs.  UPN also specifically acknowledges
that Licensee shall be entitled to refer to its news telecasts as “UPN News,”
and may use such designation in connection with advertising and promoting the
Station’s news production and telecasting activities in connection with news
telecasts carried on the Subchannel that carries the Network Programs.  Except
as set forth herein, Licensee shall not combine any other trademark, service
mark or trade name with the Marks, without UPN’s express prior written
approval.  UPN shall own any approved partial, modified or derivative versions
of the Marks and, subject to Licensee’s rights and the rights of any third
parties, any approved combination marks.

 


1.7.          LICENSEE SHALL, AT ITS OWN EXPENSE, APPLY TRADEMARK NOTICES OR
OTHER MARKINGS AS UPN MAY REQUEST IN CONNECTION WITH EACH AND EVERY USE OF THE
MARKS.  NOTWITHSTANDING THE FOREGOING, LICENSEE SHALL NOT BE RESPONSIBLE FOR
TRADEMARK NOTICES ON NETWORK PROGRAMS AND RELATED MATERIALS DELIVERED BY UPN TO
LICENSEE PURSUANT TO THIS AGREEMENT; PROVIDED THAT LICENSEE SHALL NOT ALTER ANY
NOTICES CONTAINED IN SUCH NETWORK PROGRAMS AND RELATED MATERIALS.

 


1.8.          LICENSEE SHALL BE SOLELY RESPONSIBLE FOR AND SHALL COMPLY WITH ALL
LAWS, RULES AND REGULATIONS, IF ANY, OF GOVERNMENTS AND AGENCIES AND POLITICAL
SUBDIVISIONS THEREOF IN CONNECTION WITH THE GOODS AND SERVICES.  LICENSEE
WARRANTS AND REPRESENTS THAT THE GOODS AND SERVICES WILL NOT VIOLATE THE RIGHTS
OF ANY OTHER PERSON OR ENTITY.

 


1.9.          UPON UPN’S REQUEST, LICENSEE SHALL FURNISH TO UPN, FREE OF COST, A
DETAILED STATEMENT DESCRIBING THE GOODS AND SERVICES, INCLUDING, WITHOUT
LIMITATION, THE FORM AND MANNER IN WHICH SUCH ACTIVITIES ARE INTENDED TO BE
RENDERED, ALONG WITH COPIES OF ALL MATERIALS TO BE USED IN CONNECTION WITH THE
GOODS AND SERVICES IN THE FORM LICENSEE INTENDS TO UTILIZE SUCH MATERIALS.


 


1.10.        UPN OR ITS REPRESENTATIVES SHALL, UPON REASONABLE NOTICE, HAVE
ACCESS FOR QUALITY INSPECTION PURPOSES TO THE PREMISES WHERE THE GOODS AND
SERVICES ARE PRODUCED OR RENDERED DURING REGULAR BUSINESS HOURS.  ALL EXPENSES
OF CONDUCTING SUCH INSPECTIONS SHALL BE BORNE BY UPN, UNLESS SUCH INSPECTION
REVEALS THAT THE GOODS AND SERVICES DO NOT COMPLY IN ALL MATERIAL RESPECTS WITH
THE QUALITY STANDARDS SET FORTH HEREIN, IN WHICH CASE LICENSEE SHALL PAY ALL
REASONABLE COSTS AND EXPENSES OF CARRYING OUT THE INSPECTION.


 


1.11.        IF UPN REASONABLY DETERMINES THAT ANY MATERIAL ASPECT OF THE GOODS
AND SERVICES, OR LICENSEE’S USE OF THE MARKS IN CONNECTION WITH THE PRODUCTION,
ADVERTISING, PROMOTION OR TELECASTING OF THE GOODS AND SERVICES, DOES NOT COMPLY
WITH UPN’S QUALITY STANDARDS OR IS OTHERWISE IN VIOLATION OF THIS AGREEMENT,
THEN UPN SHALL NOTIFY LICENSEE IN WRITING SPECIFYING SUCH DEFICIENCIES.  IF
LICENSEE DOES NOT CORRECT ALL SUCH DEFICIENCIES TO UPN’S REASONABLE SATISFACTION
WITHIN A REASONABLE TIME, THEN, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
AFFORDED TO UPN, UPN MAY AVAIL ITSELF OF ANY OF THE REMEDIES SET FORTH IN
PARAGRAPH 7, BELOW.

 

2

--------------------------------------------------------------------------------


 


1.12.        LICENSEE SHALL FULLY COOPERATE WITH UPN IN PROTECTING ALL RIGHTS IN
AND TO THE MARKS.  LICENSEE SHALL NOT AT ANY TIME REGISTER OR APPLY TO REGISTER
FOR LICENSEE’S BENEFIT THE MARKS OR ANY MODIFIED OR DERIVATIVE VERSION THEREOF. 
ALL USES OF THE MARKS BY LICENSEE HEREUNDER SHALL INURE TO THE BENEFIT OF UPN OR
ITS GRANTORS.


 


1.13.        IN THE EVENT THAT LICENSEE LEARNS OF ANY INFRINGEMENT OR IMITATION
OF THE MARKS OR OF ANY USE BY ANY PERSON OF A COPYRIGHT, TRADEMARK, SERVICE
MARK, TRADE NAME, TRADE DRESS OR PROPRIETARY ITEM SIMILAR TO THE MARKS, IT SHALL
PROMPTLY NOTIFY UPN THEREOF IN WRITING AND IF, IN LICENSEE’S OPINION, SUCH
INFRINGEMENT, IMITATION, OR USE ALSO CONSTITUTES AN INFRINGEMENT OF THE RIGHTS
GRANTED TO LICENSEE HEREUNDER, LICENSEE SHALL SPECIFICALLY SO STATE IN ITS
NOTICE; PROVIDED, HOWEVER, THAT LICENSEE’S INADVERTENT FAILURE TO GIVE SUCH
NOTICE SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT.  IN SUCH EVENT, UPN
SHALL HAVE THE SOLE RIGHT TO DETERMINE WHETHER OR NOT ANY ACTION SHALL BE TAKEN
WITH RESPECT TO SUCH INFRINGEMENTS OR IMITATIONS.  LICENSEE AGREES TO ASSIST UPN
TO THE EXTENT NECESSARY IN THE PROCUREMENT OF ANY PROTECTION OR TO PROTECT ANY
OF UPN’S RIGHTS TO THE MARKS, AND UPN, IF IT SO DESIRES, MAY COMMENCE OR
PROSECUTE ANY CLAIMS OR SUITS IN ITS OWN NAME OR IN LICENSEE’S NAME, OR JOIN
LICENSEE AS A PARTY THERETO.  LICENSEE SHALL NOT INSTITUTE ANY SUIT OR TAKE ANY
ACTION ON ACCOUNT OF ANY SUCH INFRINGEMENT OR IMITATION WITHOUT FIRST OBTAINING
UPN’S WRITTEN CONSENT TO DO SO.  ALL COSTS AND EXPENSES, INCLUDING LEGAL FEES,
INCURRED IN CONNECTION WITH ANY SUCH SUITS WHICH ARE INSTITUTED BY LICENSEE WITH
UPN’S PRIOR WRITTEN CONSENT SHALL BE BORNE SOLELY BY LICENSEE.  AS TO SUITS
INSTITUTED BY LICENSEE WITH UPN’S PRIOR WRITTEN CONSENT, LICENSEE SHALL
UNDERTAKE AND CONTROL THE PROSECUTION OF SUCH SUITS USING COUNSEL APPROVED BY
UPN, AND SUCH COUNSEL SHALL CONSULT FULLY WITH UPN CONCERNING THE STRATEGY AND
TACTICS OF SUCH PROCEEDINGS.  UPN SHALL HAVE THE RIGHT TO PARTICIPATE AND
REPRESENT ITS INTERESTS THROUGH COUNSEL OF ITS OWN CHOOSING.  IF UPN ELECTS TO
PARTICIPATE THROUGH COUNSEL OF ITS OWN CHOOSING, UPN SHALL PAY THE COSTS OF SUCH
COUNSEL.  LICENSEE SHALL NOT HAVE ANY RIGHTS AGAINST UPN FOR DAMAGES OR ANY
OTHER REMEDY BY REASON OF ANY ACTION FILED BY UPN, ANY DETERMINATION BY UPN NOT
TO ACT OR ANY SETTLEMENT TO WHICH UPN MAY AGREE WITH RESPECT TO ANY ALLEGED
INFRINGEMENTS OR IMITATIONS BY OTHERS OF THE MARKS, NOR SHALL ANY SUCH ACTION OR
DETERMINATION, OR SUCH SETTLEMENT, BY UPN AFFECT THE VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT.


 


1.14.        UPN WILL AT ALL TIMES HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
TAKE WHATEVER STEPS IT DEEMS NECESSARY OR DESIRABLE TO PROTECT THE MARKS FROM
HARMFUL OR WRONGFUL ACTIVITIES OF THIRD PARTIES INVOLVING THE GOODS AND SERVICES
OR OTHERWISE AND, SUBJECT TO THE PROVISIONS OF PARAGRAPH 1.13, ABOVE, SHALL HAVE
THE RIGHT TO CONTROL ANY LITIGATION OR OTHER PROCEEDING UNDERTAKEN BY IT FOR ANY
SUCH PURPOSE.


 


1.15.        THE LICENSE GRANTED HEREUNDER WITH RESPECT TO THE MARKS SHALL
AUTOMATICALLY TERMINATE ON THE EXPIRATION OF THE LICENSE TERM.

 


2.             FORCE MAJEURE.

 

UPN shall not be liable to Licensee for failure to supply any programming or any
part thereof, nor shall Licensee be liable to UPN for failure to telecast any
such programming or any part thereof, by reason of any act of God, labor
dispute, non-delivery by program suppliers or others, failure or breakdown of
satellite or other facilities, legal enactment, governmental order or regulation
or any other cause beyond their respective control (each a “Force Majeure
Event”).

 

3

--------------------------------------------------------------------------------


 


3.             REPRESENTATIONS AND WARRANTIES.


 


3.1.          UPN REPRESENTS AND WARRANTS THAT LICENSEE’S TELECASTING OF THE
NETWORK PROGRAMS OVER THE FACILITIES OF THE STATION, IN ACCORDANCE WITH THIS
AGREEMENT, SHALL NOT VIOLATE OR INFRINGE UPON THE RIGHTS OF OTHERS; PROVIDED,
HOWEVER, THAT THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL NOT APPLY TO:
(I) PUBLIC PERFORMANCE RIGHTS IN MUSIC AS SET FORTH IN PARAGRAPH 5, BELOW; (II)
ANY MATERIAL FURNISHED OR ADDED TO THE NETWORK PROGRAMS AFTER DELIVERY TO
LICENSEE BY ANY PARTY OTHER THAN UPN; OR (III) THE DELETION OF ANY MATERIAL FROM
OR CHANGES TO THE NETWORK PROGRAMS AS DELIVERED BY UPN BY ANY PARTY OTHER THAN
UPN.


 


3.2.          LICENSEE REPRESENTS AND WARRANTS THAT IT HAS FULL AUTHORITY TO
ENTER INTO AND COMPLETELY PERFORM THIS AGREEMENT.  LICENSEE HAS NOT, AND WILL
NOT, UNDERTAKE ANY ACTION THAT MIGHT IMPAIR UPN’S RIGHTS UNDER THIS AGREEMENT. 
THERE ARE NO EXISTING OR THREATENED CLAIMS OR LITIGATION THAT WOULD ADVERSELY
AFFECT OR IMPAIR LICENSEE’S ABILITY TO COMPLETELY PERFORM UNDER THIS AGREEMENT.


 


4.             INDEMNITIES.


 


4.1.          UPN WILL DEFEND, INDEMNIFY AND HOLD HARMLESS LICENSEE (INCLUDING
ITS OFFICERS, DIRECTORS, OWNERS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL THIRD PARTY CLAIMS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) AND LIABILITIES, BUT NOT INCLUDING “LOST
PROFITS” OR CONSEQUENTIAL OR INDIRECT DAMAGES, DUE TO UPN’S BREACH OF ANY OF ITS
OBLIGATIONS, REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, UPN DOES NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO, AND SHALL NOT INDEMNIFY LICENSEE AGAINST, ANY CLAIM,
ACTION OR PROCEEDING WHEREIN IT IS ALLEGED THAT MATTER CONTAINED IN THE NETWORK
PROGRAMS WAS THE PROXIMATE CAUSE OF ANY CRIMINAL OR SELF-DESTRUCTIVE ACT OR
RESULTING CIVIL DAMAGE.


 


4.2.          LICENSEE WILL DEFEND, INDEMNIFY AND HOLD HARMLESS UPN, ITS
SUCCESSORS, LICENSEES, ASSIGNS AND PARENT, SUBSIDIARY AND AFFILIATED COMPANIES
OR ENTITIES (INCLUDING, WITHOUT LIMITATION, ANY PARTNERS IN UPN), AND THE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS, LICENSEES AND ASSIGNS OF
EACH OF THE FOREGOING, FROM AND AGAINST ANY AND ALL THIRD PARTY CLAIMS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) AND
LIABILITIES, DUE TO: (I) THE USE BY LICENSEE OR ITS SUCCESSORS OR ASSIGNS OF THE
NETWORK PROGRAMS (OTHER THAN CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES AS
TO WHICH AND TO THE EXTENT THAT UPN IS OBLIGATED TO INDEMNIFY LICENSEE PURSUANT
TO THE PRECEDING PARAGRAPH); (II) LICENSEE’S TELECAST OR DISTRIBUTION OF
PROMOTIONAL MATERIALS FOR THE NETWORK PROGRAMS OTHER THAN THOSE PROMOTIONAL
MATERIALS DELIVERED TO LICENSEE BY UPN; (III) LICENSEE’S FAILURE TO COMPLY WITH
ANY RESTRICTION ON THE EXERCISE OF ANY RIGHTS GRANTED TO IT UNDER THIS
AGREEMENT; (IV) LICENSEE’S BREACH OF ANY OF ITS OBLIGATIONS, REPRESENTATIONS OR
WARRANTIES SET FORTH IN THIS AGREEMENT; OR (V) ANY MATTERS EXCLUDED FROM UPN’S
REPRESENTATIONS AND WARRANTIES PURSUANT TO CLAUSES (I), (II) OR (III) OF
PARAGRAPH 3.1, ABOVE.  LICENSEE WILL REMAIN RESPONSIBLE FOR HONORING LICENSEE’S
INDEMNITY OBLIGATIONS PURSUANT TO THIS PARAGRAPH 4.2 DESPITE ANY ASSIGNMENT
PURSUANT TO PARAGRAPH 11, BELOW.


 


4.3.          EACH PARTY AGREES THAT, UPON RECEIPT OR PRESENTATION OF ANY CLAIM
OR NOTIFICATION OF THE INSTITUTION OF ANY ACTION WITH RESPECT TO WHICH
INDEMNIFICATION MIGHT BE REQUIRED HEREUNDER, SUCH PARTY WILL PROMPTLY NOTIFY THE
OTHER PARTY IN WRITING THEREOF.  WITH RESPECT TO ANY SUCH INDEMNIFICATION, THE
INDEMNITOR SHALL HAVE THE RIGHT TO CONTROL THE COURSE AND


 


4

--------------------------------------------------------------------------------


 

conduct of such defense, and the indemnitee shall cooperate fully with the
indemnitor in defending such claim.  Any such indemnitee shall have the right,
in its discretion and at its sole expense, to retain independent counsel and to
participate in any such defense.


 


5.             MUSIC.

 

UPN warrants that the performing rights to the music contained in the Network
Programs shall be (i) controlled by a performing rights society, (ii) in the
public domain, or (iii) controlled by UPN to the extent necessary to permit
Licensee’s use hereunder.  UPN does not represent or warrant that Licensee may
exercise the performing rights to such music without paying a performing rights
royalty or license fee.  Licensee shall, at its sole cost and expense, secure
all performing rights licenses necessary for the telecast of the music contained
in each of the Network Programs.

 


6.             DEFAULT.


 


6.1.          THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN
“EVENT OF DEFAULT” HEREUNDER: (I) LICENSEE’S INSOLVENCY OR FAILURE TO PAY ITS
DEBTS WHEN DUE; (II) LICENSEE MAKING AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR SEEKING RELIEF UNDER ANY BANKRUPTCY LAW OR SIMILAR LAW FOR THE PROTECTION OF
DEBTORS, OR SUFFERING A BANKRUPTCY PETITION TO BE FILED AGAINST IT OR A RECEIVER
OR TRUSTEE APPOINTED FOR SUBSTANTIALLY ALL OF ITS ASSETS, IF THE SAME IS NOT
REMOVED WITHIN THIRTY (30) DAYS; (III) LICENSEE’S BREACH OF OR FAILURE TO COMPLY
WITH ANY MATERIAL TERM, COVENANT, REPRESENTATION, WARRANTY OR CONDITION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN UPN AND LICENSEE; (IV) A BREACH BY ANY
COMPANY OR ENTITY AFFILIATED WITH LICENSEE (INCLUDING, WITHOUT LIMITATION,
LICENSEE’S PARENT OR SUBSIDIARY ENTITIES) OF, OR FAILURE BY ANY SUCH PARTY TO
COMPLY WITH, ANY MATERIAL TERM, COVENANT, REPRESENTATION, WARRANTY OR CONDITION
OF ANY AGREEMENT BETWEEN UPN AND ANY SUCH COMPANY OR ENTITY; (V) ANY ATTEMPT BY
LICENSEE TO MAKE ANY ASSIGNMENT OR TRANSFER OF THIS AGREEMENT WITHOUT FIRST
OBTAINING UPN’S CONSENT AS REQUIRED BY PARAGRAPH 11, BELOW; OR (VI) WITH RESPECT
TO AN ASSIGNMENT OR TRANSFER OF THIS AGREEMENT TO WHICH UPN HAS CONSENTED
PURSUANT TO PARAGRAPH 11, BELOW, LICENSEE’S FAILURE TO OBTAIN A WRITTEN
AGREEMENT FROM SUCH ASSIGNEE OR TRANSFEREE PRIOR TO ANY SUCH ASSIGNMENT OR
TRANSFER, IN FORM AND SUBSTANCE SATISFACTORY TO UPN, ASSUMING ALL OF LICENSEE’S
OBLIGATIONS UNDER THIS AGREEMENT (PROVIDED, HOWEVER, THAT NOTHING CONTAINED
HEREIN SHALL PREVENT UPN FROM WAIVING SUCH EVENT OF DEFAULT AND RATIFYING SUCH
ASSIGNMENT OR TRANSFER).


 


6.2.          WITH RESPECT TO ANY EVENT OF DEFAULT HEREUNDER, IF THE EVENT OF
DEFAULT IS INCAPABLE OF CURE, THEN LICENSEE WILL BE IN DEFAULT IMMEDIATELY UPON
THE OCCURRENCE OF THE EVENT GIVING RISE TO THE DEFAULT.  IF THE EVENT OF DEFAULT
IS CAPABLE OF CURE, THEN LICENSEE WILL HAVE TEN (10) DAYS AFTER ITS RECEIPT OF A
WRITTEN NOTICE FROM UPN SPECIFYING THE EVENT OF DEFAULT WITHIN WHICH TO CURE THE
DEFAULT.  IF THE EVENT OF DEFAULT IS INCAPABLE OF CURE, OR IF LICENSEE FAILS TO
CURE WITHIN THE TIME PROVIDED, THEN, IN ADDITION TO ANY AND ALL OTHER RIGHTS OR
REMEDIES ACCORDED TO UPN PURSUANT TO THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, THE TERMINATION RIGHTS ACCORDED TO UPN PURSUANT TO PARAGRAPH 7.1.1,
BELOW), AND IN ADDITION TO ANY AND ALL OTHER RIGHTS OR REMEDIES ACCORDED TO UPN
AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RECOVER
DAMAGES), UPN MAY AVAIL ITSELF OF ANY OF THE ADDITIONAL REMEDIES SET FORTH IN
PARAGRAPH 9, BELOW.

 

5

--------------------------------------------------------------------------------


 


7.             TERMINATION RIGHTS.


 


7.1.          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES ACCORDED TO UPN PURSUANT
TO THIS AGREEMENT, OR ANY OTHER RIGHTS OR REMEDIES ACCORDED TO UPN AT LAW OR IN
EQUITY, AND REGARDLESS OF WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED
(EXCEPT AS EXPRESSLY NOTED BELOW), UPN MAY (BUT SHALL NOT BE OBLIGATED TO)
TERMINATE THIS AGREEMENT UPON THE OCCURRENCE OF ANY ONE (1) OR MORE OF THE
FOLLOWING EVENTS (SUBJECT TO ANY APPLICABLE NOTICE PROVISIONS SET FORTH BELOW):


 


7.1.1.       UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, IF SUCH EVENT OF
DEFAULT IS NOT CURED WITHIN THE TIME ALLOWED PURSUANT TO PARAGRAPH 6.2, ABOVE
(IF ANY).  SUCH TERMINATION SHALL BECOME EFFECTIVE IMMEDIATELY UPON LICENSEE’S
RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.1.2.       IF LICENSEE FAILS TO GIVE UPN WRITTEN NOTICE, AS REQUIRED BY
PARAGRAPH 11.3 HEREOF, OF THE FILING WITH THE FCC OF AN APPLICATION FOR CONSENT
TO THE ASSIGNMENT OR TRANSFER OF CONTROL OF STATION’S LICENSE, BY UPN’S GIVING
LICENSEE WRITTEN NOTICE OF TERMINATION WITHIN THIRTY (30) DAYS OF ITS LEARNING
OF THE FILING OF SUCH APPLICATION.  A TERMINATION OF THIS AGREEMENT PURSUANT TO
THIS PARAGRAPH 7.1.2 SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE OF ANY
ASSIGNMENT OR TRANSFER OF CONTROL (VOLUNTARY OR INVOLUNTARY) OF STATION’S
LICENSE OR ANY INTEREST THEREIN, OR FIFTEEN (15) DAYS AFTER LICENSEE’S RECEIPT
OF NOTICE OF TERMINATION, WHICHEVER IS LATER.


 


7.1.3.       IF THE STATION HAS THREE (3) OR MORE UNAUTHORIZED PREEMPTIONS
DURING ANY TWELVE (12) MONTH PERIOD DURING THE LICENSE TERM, OR IF UPN
REASONABLY BELIEVES BASED ON LICENSEE’S ACTIONS OR STATEMENTS THAT SUCH
UNAUTHORIZED PREEMPTIONS WILL OCCUR.  SUCH TERMINATION SHALL BECOME EFFECTIVE
THIRTY (30) DAYS AFTER LICENSEE’S RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.1.4.       IF THE STATION’S POWER, FREQUENCY OR HOURS OF OPERATION ARE
MATERIALLY REDUCED AT ANY TIME, OTHER THAN AS A RESULT OF A FORCE MAJEURE EVENT,
OR THE STATION’S TRANSMITTER LOCATION OR PROGRAMMING FORMAT IS MATERIALLY
CHANGED, SO THAT STATION’S VALUE TO UPN AS A TELECASTER OF NETWORK PROGRAMS IS
LESS THAN AS OF THE DATE OF THIS AGREEMENT, AND SUCH REDUCTION OR CHANGE HAS NOT
BEEN CURED WITHIN FIFTEEN (15) BUSINESS DAYS AFTER IT OCCURS.  SUCH TERMINATION
SHALL BECOME EFFECTIVE IMMEDIATELY UPON LICENSEE’S RECEIPT OF UPN’S WRITTEN
TERMINATION NOTICE.


 


7.1.5.       IF, DUE TO A FORCE MAJEURE EVENT, LICENSEE SUBSTANTIALLY FAILS TO
TELECAST THE NETWORK PROGRAMS, AS SCHEDULED BY UPN, FOR FOUR (4) CONSECUTIVE
WEEKS, OR FOR SIX (6) WEEKS IN THE AGGREGATE DURING ANY TWELVE (12) MONTH
PERIOD.  SUCH TERMINATION SHALL BECOME EFFECTIVE FIFTEEN (15) DAYS AFTER
LICENSEE’S RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.1.6.       IF UPN, OR ANY COMPANY AFFILIATED WITH UPN, INCLUDING, WITHOUT
LIMITATION, PARAMOUNT PICTURES CORPORATION, CBS AND VIACOM INC. OR ANY OF THEIR
AFFILIATES, ACQUIRES A FINANCIAL INTEREST (OR ACQUIRES AN OPTION TO ACQUIRE A
FINANCIAL INTEREST) IN A TELEVISION STATION, OR THE LICENSE FOR SUCH STATION, IN
THE STATION’S DMA.  SUCH TERMINATION SHALL BECOME EFFECTIVE THIRTY (30) DAYS
AFTER LICENSEE’S RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.

 

6

--------------------------------------------------------------------------------


 


7.1.7.       IF, AT ANY TIME DURING THE LICENSE TERM, LICENSEE ENTERS INTO A
LOCAL MARKETING OR TIME BROKERAGE AGREEMENT (OR OTHER SIMILAR AGREEMENT) WITH
ANY THIRD PARTY AND SUCH THIRD PARTY CAUSES LICENSEE OR THE STATION TO ENGAGE IN
PRACTICES OR ACTIVITIES WHICH UPN REASONABLY BELIEVES ARE OR WILL BE DETRIMENTAL
TO UPN, OR CAUSES LICENSEE OR THE STATION TO DISCONTINUE ANY ACTIVITIES OR
PRACTICES WHICH UPN REASONABLY BELIEVES ARE BENEFICIAL TO UPN.  SUCH TERMINATION
SHALL BECOME EFFECTIVE THIRTY (30) DAYS AFTER LICENSEE’S RECEIPT OF UPN’S
WRITTEN TERMINATION NOTICE.


 


7.1.8.       IF UPN CEASES OPERATION OF A NATIONAL NETWORK TELEVISION SERVICE. 
SUCH TERMINATION SHALL BECOME EFFECTIVE NINETY (90) DAYS AFTER LICENSEE’S
RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.2.          LICENSEE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ONLY IF,
DUE TO ANY FORCE MAJEURE EVENT, UPN SUBSTANTIALLY FAILS TO PROVIDE NETWORK
PROGRAMS GENERALLY FOR FOUR (4) CONSECUTIVE WEEKS, OR FOR SIX (6) WEEKS IN THE
AGGREGATE DURING ANY TWELVE (12) MONTH PERIOD, IN WHICH EVENT LICENSEE MAY
TERMINATE THIS AGREEMENT UPON FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE. 
NOTWITHSTANDING THE FOREGOING, UPN’S FAILURE TO PROVIDE ANY SPECIFICALLY
IDENTIFIED NETWORK PROGRAM (AS OPPOSED TO ITS FAILURE TO PROVIDE NETWORK
PROGRAMS GENERALLY), OR UPN’S DELIVERY OF REPEAT TELECASTS OF ONE OR MORE
NETWORK PROGRAMS, BEYOND THE NUMBER OF REPEAT TELECASTS ORIGINALLY CONTEMPLATED
BY UPN, SHALL NOT CONSTITUTE A FAILURE TO PROVIDE NETWORK PROGRAMS AS PROVIDED
HEREIN.


 


8.             RIGHTS ON TERMINATION.


 


8.1.          ON THE EXPIRATION OR TERMINATION OF THE LICENSES GRANTED TO
LICENSEE HEREUNDER, WHETHER BY EXPIRATION OF THE LICENSE TERN OR UPN’S
TERMINATION OF THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE LICENSE TERN, ALL
OF LICENSEE’S RIGHTS HEREUNDER (INCLUDING, WITHOUT LIMITATION, ALL OF LICENSEE’S
RIGHTS WITH RESPECT TO THE NETWORK PROGRAMS AND THE MARKS) SHALL AUTOMATICALLY
TERMINATE AND REVERT TO UPN, AND LICENSEE SHALL IMMEDIATELY DISCONTINUE
TELECASTS OF THE NETWORK PROGRAMS AND ALL USE OF THE MARKS OR ANY VARIATION OR
SIMULATION THEREOF.  IN ADDITION, UPON ANY SUCH TERMINATION, LICENSEE SHALL
IMMEDIATELY DISCONTINUE PRODUCING, ADVERTISING AND PROMOTING THE GOODS AND
SERVICES UNLESS LICENSEE FIRST REMOVES ALL REFERENCES TO OR USES OF THE MARKS.


 


8.2.          WITHOUT LIMITING THE FOREGOING, UPON TERMINATION OF THE LICENSES
GRANTED TO LICENSEE HEREUNDER, THE PARTIES SHALL PERFORM ALL OTHER ACTS WHICH
MAY BE NECESSARY OR USEFUL TO RENDER EFFECTIVE THE TERMINATION OF LICENSEE’S
INTEREST IN THE NETWORK PROGRAMS AND THE MARKS, AND LICENSEE SHALL EXECUTE ANY
ASSIGNMENT, CONVEYANCE, ACKNOWLEDGMENT OR OTHER DOCUMENT THAT UPN MAY REQUIRE,
RELINQUISHING OR CONVEYING TO UPN ANY AND ALL RIGHTS TO OR INTEREST IN THE MARKS
THAT LICENSEE HAS, AND ANY GOODWILL ASSOCIATED THEREWITH.


 


8.3.          IF UPN TERMINATES THIS AGREEMENT PURSUANT TO ANY PROVISION HEREOF,
NOTWITHSTANDING SUCH TERMINATION, UPN SHALL CONTINUE TO HAVE, AND HEREBY
RESERVES, ALL RIGHTS AND REMEDIES WHICH IT HAS, OR WHICH ARE GRANTED TO IT BY
OPERATION OF LAW, WITH RESPECT TO ANY BREACH OF THIS AGREEMENT BY LICENSEE,
INCLUDING, WITHOUT LIMITATION THE RIGHT TO RECOVER DAMAGES WITH RESPECT TO ANY
BREACH OF THIS AGREEMENT AND THE RIGHT TO SEEK INJUNCTIVE OR OTHER EQUITABLE
RELIEF WITH RESPECT TO ANY UNLAWFUL OR UNAUTHORIZED USE OF THE NETWORK PROGRAMS
OR THE MARKS.

 

7

--------------------------------------------------------------------------------


 


9.             ADDITIONAL REMEDIES.


 


9.1.          LICENSEE AGREES THAT LICENSEE’S OBLIGATIONS HEREUNDER ARE OF A
SPECIAL, UNIQUE, UNUSUAL AND EXTRAORDINARY CHARACTER WHICH GIVE THEM A PECULIAR
VALUE SUCH THAT LICENSEE’S FAILURE TO COMPLY WITH SUCH OBLIGATIONS CANNOT BE
REASONABLY OR ADEQUATELY COMPENSATED BY DAMAGES IN AN ACTION AT LAW, AND THAT A
BREACH OF LICENSEE’S OBLIGATIONS HEREUNDER WILL CAUSE UPN TO SUFFER IRREPARABLE
INJURY AND DAMAGE.  LICENSEE HEREBY EXPRESSLY AGREES THAT UPN WILL BE ENTITLED
TO INJUNCTIVE OR EQUITABLE RELIEF, INCLUDING, WITHOUT LIMITATION, SPECIFIC
PERFORMANCE, TO PREVENT OR CURE ANY BREACH OR THREATENED BREACH OF LICENSEE’S
OBLIGATIONS HEREUNDER.  UPN’S RESORT TO INJUNCTIVE OR EQUITABLE RELIEF, HOWEVER,
WILL NOT BE CONSTRUED AS A WAIVER OF ANY OTHER RIGHTS WHICH UPN MAY HAVE AGAINST
LICENSEE FOR DAMAGES OR OTHERWISE.


 


9.2.          A WAIVER BY EITHER PARTY OF ANY BREACH OF THIS AGREEMENT SHALL NOT
BE DEEMED A WAIVER OF ANY PRIOR OR SUBSEQUENT BREACH HEREOF.  NO WAIVER SHALL BE
EFFECTIVE UNLESS IN WRITING.  THE EXERCISE OF ANY RIGHT WILL NOT BE DEEMED A
WAIVER OF ANY OTHER RIGHT OR OF ANY DEFAULT OF THE OTHER PARTY.  ALL REMEDIES OF
EITHER PARTY SHALL BE DEEMED CUMULATIVE AND THE PURSUIT OF ANY ONE REMEDY SHALL
NOT BE DEEMED A WAIVER OF ANY OTHER REMEDY.  EXCEPT WHERE OTHERWISE SPECIFICALLY
NOTED, ALL REFERENCES IN THIS AGREEMENT TO “DAMAGES” SHALL MEAN ALL RECOVERABLE
DAMAGES TO THE FULLEST EXTENT PERMISSIBLE UNDER LAW, INCLUDING, WITHOUT
LIMITATION, CONSEQUENTIAL DAMAGES, STATUTORY DAMAGES AND PUNITIVE DAMAGES.


 


10.           NOTICE OF INTENT TO SELL AVAILABLE ASSETS.


 

If at any time during the License Term Licensee intends to sell, transfer or
assign any or all of its rights in and to the Station, the assets comprising the
Station or the license for the Station (collectively the “Available Assets”),
prior to selling, assigning or transferring any of the Available Assets to a
third party, Licensee shall notify UPN in writing to such effect prior to
offering the Available Assets to any third party.

 


11.           ASSIGNMENT.


 


11.1.        UPN MAY ASSIGN THIS AGREEMENT TO (1) ANY ENTITY AFFILIATED WITH
UPN, INCLUDING, WITHOUT LIMITATION, ANY ENTITY WHICH IS A PARTNER IN UPN, (II)
ANY ENTITY AFFILIATED WITH ANY PARTNER IN UPN, OR (III) ANY ENTITY ACQUIRING
ALL, OR SUBSTANTIALLY ALL, OF THE ASSETS OR BUSINESS OF UPN.  THEREAFTER, SUCH
ASSIGNEE MAY ASSIGN THIS AGREEMENT TO ANY OTHER ENTITY AFFILIATED WITH SUCH
ASSIGNEE.  ANY SUCH ASSIGNMENT SHALL RELEASE THE ASSIGNOR FROM ITS OBLIGATIONS
HEREUNDER AND SUBSTITUTE THE ASSIGNEE THEREFOR.


 


11.2.        LICENSEE MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS HEREUNDER,
EITHER IN WHOLE OR IN PART, VOLUNTARILY OR BY OPERATION OF LAW, WITHOUT UPN’S
PRIOR WRITTEN CONSENT.  ANY ASSIGNMENT PERMITTED BY UPN HEREUNDER SHALL NOT
RELIEVE LICENSEE OF ITS OBLIGATIONS HEREUNDER.  ANY PURPORTED ASSIGNMENT BY
LICENSEE (INCLUDING, WITHOUT LIMITATION, A TRANSFER OF CONTROL OF THE STATION’S
LICENSE) WITHOUT UPN’S PRIOR WRITTEN CONSENT SHALL, AT UPN’S ELECTION, BE NULL
AND VOID AND SHALL NOT BE ENFORCEABLE AGAINST UPN; PROVIDED, HOWEVER, THAT UPN,
IN ITS SOLE DISCRETION, MAY ELECT TO WAIVE THE EVENT OF DEFAULT ARISING FROM
LICENSEE’S FAILURE TO OBTAIN UPN’S PRIOR WRITTEN CONSENT TO ANY SUCH ASSIGNMENT
(OR TRANSFER OF CONTROL) AND UPN MAY CONSENT TO A PURPORTED ASSIGNMENT OF THIS
AGREEMENT (OR A TRANSFER OF CONTROL OF THE STATION’S LICENSE) BY

 

8

--------------------------------------------------------------------------------


 

Licensee after the effective date of such purported assignment (or transfer of
control).  For purposes of this paragraph, an assignment or transfer of a
controlling interest in Licensee’s capital stock or other evidence of ownership,
or the sale of all or substantially all of Licensee’s assets, will be deemed an
assignment or transfer for which UPN’s prior written consent must first be
obtained.


 


11.3.        LICENSEE SHALL NOTIFY UPN IMMEDIATELY AFTER ANY APPLICATION IS MADE
TO THE FCC RELATING TO A TRANSFER EITHER OF ANY INTEREST IN LICENSEE OR OF THE
STATION’S LICENSE.  IN THE EVENT THAT UPN SHALL DISAPPROVE OF THE PROPOSED
TRANSFEREE, UPN SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT EFFECTIVE AS OF
THE EFFECTIVE DATE OF ANY SUCH TRANSFER (EXCEPT A TRANSFER WITHIN THE PROVISIONS
OF SECTION 73.3540(F) OF THE FCC RULES) BY GIVING LICENSEE NOTICE THEREOF,
WITHIN THIRTY DAYS AFTER THE DATE ON WHICH LICENSEE GIVES UPN NOTICE OF THE
MAKING OF SUCH APPLICATION. IF UPN DOES NOT SO TERMINATE THIS AGREEMENT,
LICENSEE SHALL, PRIOR TO THE EFFECTIVE DATE OF ANY SUCH TRANSFER OF ANY INTEREST
IN LICENSEE OR OF THE STATION’S LICENSE, AND AS A CONDITION PRECEDENT TO SUCH
TRANSFER, PROCURE AND DELIVER TO UPN, IN FORM REASONABLY SATISFACTORY TO UPN,
THE AGREEMENT OF THE PROPOSED TRANSFEREE THAT, UPON CONSUMMATION OF THE
TRANSFER, THE TRANSFEREE WILL UNCONDITIONALLY ASSUME AND PERFORM ALL OBLIGATIONS
OF LICENSEE UNDER THIS AGREEMENT.  UPON DELIVERY OF SAID AGREEMENT TO UPN, THE
PROVISIONS OF THIS AGREEMENT APPLICABLE TO LICENSEE SHALL, EFFECTIVE UPON THE
DATE OF SUCH TRANSFER, BE APPLICABLE TO SUCH TRANSFEREE.


 


11.4.        LICENSEE’S OBLIGATIONS TO PROCURE THE ASSUMPTION OF THIS AGREEMENT
BY ANY TRANSFEREE OF STATION AS A CONDITION PRECEDENT TO SUCH TRANSFER SHALL BE
DEEMED TO BE OF THE ESSENCE OF THIS AGREEMENT; FURTHER, LICENSEE EXPRESSLY
RECOGNIZES THAT MONEY DAMAGES WILL BE INADEQUATE TO COMPENSATE UPN FOR THE
BREACH OF SUCH OBLIGATION, AND THAT UPN SHALL ACCORDINGLY BE ENTITLED TO
EQUITABLE RELIEF TO ENFORCE THE SAME.


 


12.           NOTICES.


 

All notices, statements and other documents which either party is required to
give hereunder shall be in writing and shall be given either by personal
delivery, overnight mail, certified or registered mail or facsimile (except as
otherwise provided herein).  Delivery of any notice, statement or other document
to either party shall be deemed complete if and when such notice, statement or
document is personally delivered to such party, upon receipt by such party of a
facsimile, or upon its deposit in the mail, postage pre-paid, registered or
certified mail, return receipt requested, and addressed to the recipient at the
address set forth herein.  All notices given hereunder shall be sent to the
applicable party at the address for that party set forth on the first page of
this Agreement, or to such other address as such party may be designate in
writing from time to time.  All notices given to UPN hereunder shall be sent to
the attention of the President, Affiliate Relations, or otherwise as UPN may
designate in writing from time to time.

 


13.           UNAUTHORIZED COPYING.


 

Subject to the provisions of paragraph 9.1 of the principal portion of this
Agreement, Licensee shall not, and shall not permit others to, record, copy or
duplicate any programming or other material furnished by UPN hereunder, in whole
or in part, and shall take all reasonable precautions to prevent any such
recording, copying or duplicating.  Notwithstanding the foregoing, if the
Station is located in the Mountain Time Zone, Licensee may pre-record
programming from UPN’s satellite feed for later telecast at the times scheduled
by UPN.

 

9

--------------------------------------------------------------------------------


 

Licensee shall erase all such pre-recorded programming promptly after its
scheduled telecast and shall otherwise comply with the provisions of paragraph
9.1 of the principal portion of this Agreement.  Nothing in this paragraph 13
shall in any way authorize Licensee to telecast any Network Program more than
the number of times specifically authorized by UPN.

 


14.           MISCELLANEOUS.


 


14.1.        LICENSEE SHALL NOT ALTER, DELETE OR REPOSITION ANY COPYRIGHT,
TRADEMARK, LOGO, CREDIT OR ANY OTHER NOTICE INCLUDED IN ANY MATERIALS OR
PROGRAMMING DELIVERED PURSUANT TO THIS AGREEMENT, OR INCLUDE ANY ADVERTISEMENTS
OR OTHER MATERIAL IN ANY NETWORK PROGRAM OTHER THAN LICENSEE’S COMMERCIAL
ANNOUNCEMENTS AS PROVIDED IN PARAGRAPH 5 OF THE PRINCIPAL PORTION OF THIS
AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS AN EXPRESS
REQUIREMENT OF THIS AGREEMENT THAT, WHEN TELECAST, EACH NETWORK PROGRAM BEAR THE
COPYRIGHT NOTICE CONTAINED IN THE NETWORK PROGRAM AS DELIVERED BY UPN.


 


14.2.        THE RELATIONSHIP BETWEEN THE PARTIES HEREIN IS STRICTLY THAT OF A
LICENSOR AND LICENSEE.  NOTHING CONTAINED IN THIS AGREEMENT SHALL CREATE ANY
PARTNERSHIP, JOINT VENTURE, FIDUCIARY OR AGENCY RELATIONSHIP BETWEEN UPN AND
LICENSEE NOR SHALL ANYTHING CONTAINED HEREIN BE DEEMED TO CONSTITUTE A SALE OR
RENTAL OF ANY NETWORK PROGRAM.  EACH PARTY IS ACTING INDEPENDENTLY HEREUNDER AND
SHALL INDEPENDENTLY DISCHARGE ALL OBLIGATIONS IMPOSED ON IT BY ANY APPLICABLE
FEDERAL, STATE OR LOCAL LAW, REGULATION OR ORDER NOW OR HEREINAFTER IN FORCE OR
EFFECT.


 


14.3.        THE TITLES OF THE PARAGRAPHS OF THIS AGREEMENT ARE FOR CONVENIENCE
ONLY AND SHALL NOT IN ANY WAY AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY
PART THEREOF.


 


14.4.        THIS AGREEMENT IS NOT FOR THE BENEFIT OF ANY THIRD PARTY AND SHALL
NOT BE DEEMED TO GRANT ANY RIGHT OR REMEDY TO ANY THIRD PARTY WHETHER OR NOT
REFERRED TO HEREIN.


 


14.5.        THIS AGREEMENT, WHICH INCLUDES, WITHOUT LIMITATION, THE STANDARD
TERMS AND CONDITIONS AND ANY SCHEDULES, EXHIBITS AND RIDERS ATTACHED HERETO,
CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN UPN AND LICENSEE WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS, REPRESENTATIONS, WARRANTIES, STATEMENTS, PROMISES, ARRANGEMENTS AND
UNDERSTANDINGS, EITHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF.  EACH PARTY ACKNOWLEDGES THAT NO REPRESENTATION OR
AGREEMENT NOT EXPRESSLY CONTAINED IN THIS AGREEMENT HAS BEEN MADE TO THE OTHER
PARTY OR ANY OF SUCH PARTY’S AGENTS, EMPLOYEES OR REPRESENTATIVES.  THIS
AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT IN WRITING SIGNED BY EACH PARTY
HERETO AND NO CHANGES, AMENDMENTS, ASSIGNMENTS OR WAIVERS HEREOF SHALL BE
BINDING UPON UPN UNTIL ACCEPTED IN WRITING BY A DULY AUTHORIZED OFFICER OF UPN.


 


14.6.        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE FEDERAL LAWS OF THE UNITED STATES, INCLUDING, WITHOUT LIMITATION, THE
FCC RULES, REGULATIONS AND PUBLISHED POLICIES OF THE FCC, AND THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS ENTERED INTO AND FULLY PERFORMED
THEREIN.  ANY LEGAL PROCEEDINGS BROUGHT TO RESOLVE ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE COMMENCED IN THE APPROPRIATE LOS ANGELES OR
NEW YORK COUNTY COURT OR THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF CALIFORNIA OR THE SOUTHERN DISTRICT OF NEW YORK.  NO ACTION OR
PROCEEDING BROUGHT PURSUANT TO THIS AGREEMENT SHALL BE COMMENCED OR MAINTAINED
OUTSIDE OF EITHER LOS ANGELES OR NEW YORK

 

10

--------------------------------------------------------------------------------


 


COUNTY.  REGARDLESS OF THE PARTIES’ RESPECTIVE DOMICILE OR RESIDENCE, THE
PARTIES HEREBY SUBMIT TO THE EXERCISE OF PERSONAL JURISDICTION OVER THEM BY THE
LOS ANGELES OR NEW YORK COUNTY COURTS OR THE UNITED STATES DISTRICT COURT FOR
THE CENTRAL DISTRICT OF CALIFORNIA OR THE SOUTHERN DISTRICT OF NEW YORK.  IN
THAT REGARD, LICENSEE HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE
STATE OF CALIFORNIA AS ITS ATTORNEY-IN-FACT FOR PURPOSES OF SERVICE OF SUMMONS
OR OTHER LEGAL PROCESS ON LICENSEE IN THE STATE OF CALIFORNIA AND THE SECRETARY
OF STATE OF THE STATE OF NEW YORK AS ITS ATTORNEY-IN-FACT FOR PURPOSES OF
SERVICE OF SUMMONS OR OTHER LEGAL PROCESS ON LICENSEE IN THE STATE OF NEW YORK. 
SUCH SERVICE MAY BE MADE BY MAILING A COPY OF ANY SUMMONS OR OTHER LEGAL PROCESS
IN ANY SUCH ACTION OR PROCEEDING TO THE APPLICABLE SECRETARY OF STATE AND
DELIVERING A COPY OF SUCH SUMMONS OR OTHER LEGAL PROCESS TO LICENSEE IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 12 OF THESE STANDARD TERMS AND
CONDITIONS.  THE CALIFORNIA AND NEW YORK SECRETARIES OF STATE ARE HEREBY
AUTHORIZED AND DIRECTED TO ACCEPT SERVICE OF SUMMONS OR OTHER LEGAL PROCESS ON
LICENSEE’S BEHALF.  SERVICE OF SUCH SUMMONS OR OTHER LEGAL PROCESS AS PROVIDED
HEREIN SHALL BE DEEMED PERSONAL SERVICE ON LICENSEE, ACCEPTED BY LICENSEE AS
SUCH, AND SHALL BE LEGAL AND BINDING UPON LICENSEE FOR ALL PURPOSES OF ANY SUCH
ACTION OR PROCEEDING.  LICENSEE IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH
BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA, COUNTY OF LOS ANGELES, THE
STATE OF NEW YORK, COUNTY OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA OR SOUTHERN DISTRICT OF NEW YORK, AND
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


14.7.        IN THE EVENT OF ANY DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE
ATTORNEYS’ FEES AND COSTS INCURRED THEREIN.


 


14.8.        IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF THIS AGREEMENT
IS HELD BY A COURT OF COMPETENT JURISDICTION OR OTHER GOVERNMENTAL AUTHORITY
(INCLUDING, WITHOUT LIMITATION, THE FCC) TO BE INVALID, VOID OR UNENFORCEABLE,
(I) THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED,
IMPAIRED OR INVALIDATED, AND (II) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS
OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL PORTIONS OF ANY SECTION OF
THIS AGREEMENT CONTAINING SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE THAT ARE NOT THEMSELVES INVALID, ILLEGAL OR UNENFORCEABLE) SHALL
BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD
INVALID, ILLEGAL OR UNENFORCEABLE.


 


14.9.        THIS AGREEMENT AND ALL RIGHTS AND ALL OBLIGATIONS HEREUNDER SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS (INCLUDING, WITHOUT LIMITATION, ANY
ASSIGNEE OR TRANSFEREE PURSUANT TO ANY ASSIGNMENT OR TRANSFER FOR WHICH UPN HAS
CONSENTED PURSUANT TO PARAGRAPH 11.2 OR 11.3, ABOVE).


 


14.10.      AS USED IN THIS AGREEMENT “AND” MEANS ALL OF THE POSSIBILITIES, “OR”
MEANS ANY OR ALL OF THE POSSIBILITIES IN ANY COMBINATION, “EITHER ... OR” MEANS
ONLY ONE (1) OF THE POSSIBILITIES AND “INCLUDING” MEANS “INCLUDING, WITHOUT
LIMITATION.

 

11

--------------------------------------------------------------------------------


 


14.11.      THIS AGREEMENT MAY BE EXECUTED IN ONE (1) OR MORE COUNTERPARTS, EACH
OF WHICH SHALL, FOR ALL PURPOSES, BE DEEMED AN ORIGINAL, AND ALL OF SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE (1) AND THE SAME AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

DEAL TERMS RIDER

 

WINNEBAGO TELEVISION INC. (WTVO-DT)

 

This agreement (the “Rider”) shall serve as a rider to the June 3, 2003,
Affiliation Agreement between UPN and Winnebago Television Inc. with respect to
WTVO-DT, which broadcasts on television channel 16 and which is licensed by the
FCC to serve the community of Rockford, Illinois located in the Designated
Market Area of Rockford, Illinois.  Unless otherwise indicated, all capitalized
terms used herein shall be defined as set forth in the Agreement.  In the event
of any conflict between any of the provisions of this Rider and the Agreement,
the applicable provision of this Rider shall control.

 

1.             The License Term shall be a five (5) year period commencing on a
mutually agreed upon date on which Station shall commence telecasting the
Network Programs which shall in no event be later than October 1, 2003. 
Licensee shall have the option to extend the Agreement for an additional five
year term by giving UPN written notice of its election to extend, no fewer than
ninety (90) days before the expiration of the License Term.

 

2.             Paragraph 1.1 of the Agreement is amended by inserting “certain
of after the word “over” in said paragraph.

 

3.             The first sentence of paragraph 2.2 of the Agreement is deleted.

 

4.             Notwithstanding anything to the contrary contained in paragraphs
2.2.2, 2.2.3 or 2.3, in the event UPN elects to deliver additional programs to
Station as described in said paragraphs, Licensee shall not be obligated to
telecast such additional programs and Licensee’s- sole obligation with respect
thereto shall be to use its best efforts to clear such programs.  Any such
programs cleared by Licensee shall be deemed to be Network Programs and subject
to the terms and conditions of the Agreement.  In addition, paragraph 2.4 of the
Agreement is amended by adding the following sentence at the end thereof.

 

If the time periods during which UPN schedules a Network Program is outside the
time periods specified in 2.2.1, then Licensee will use its best efforts to
clear the Network Program during the requested alternate time period.

 

5.             It is understood that a “change in broadcast schedule” as set
forth in paragraph 2.5 shall not include the change in time of telecast of any
Network Program if such change is to a time period outside those specified in
paragraph 2.2.1.

 

6.             Notwithstanding the terms of paragraph 3 of the Agreement or
paragraph l of this Rider, and in addition to any termination rights accorded to
UPN in the Standard Terms and Conditions of the Agreement, UPN may terminate the
Agreement, in its sole discretion, at any time upon one (1) years prior written
notice to Licensee.

 

7.             Notwithstanding the terms of paragraph 4.1 of the Agreement, the
only data that Licensee shall be obligated to telecast shall be data included
within the definition of program related material set forth in paragraph 4.2 of
the Agreement.

 

--------------------------------------------------------------------------------


 

8.             Paragraph 4.2 of the Agreement is amended by inserting the
following after “as” in clause (vii) in the fifth sentence of said paragraph:

 

UPN and Licensee agree (which agreement shall not be unreasonably withheld by
either party)

 

9.             The fourth sentence of paragraph 4.5 of the Agreement is amended
by deleting everything after “business purpose” in said sentence.

 

10.           The breach by Licensee of paragraph 5.5 of the Agreement shall not
be deemed a material breach of the Agreement.

 

11.           Paragraph 6.1.1 of the Agreement is deleted and replaced with the
following:

 

Nothing contained herein shall be construed to prevent Licensee from exercising
its rights under the FCC’s “Right to Reject Rule” as set forth in Section 73.658
(e) of the FCC Rules whereby Licensee may reject or refuse any Network Program
that Licensee reasonably believes to be unsatisfactory, unsuitable or contrary
to the public interest (an “Unacceptable Program”), or may substitute a program
that Licensee reasonably believes is of greater local or national importance;
provided, however, that Licensee shall give UPN written notice of each such
preemption, and the justification therefor, at least seventy-two (72) hours in
advance of the scheduled telecast, or as soon thereafter as circumstances permit
(including an explanation of the cause for any lesser notice); and further
provided that, except with respect to Unacceptable Programs, unless UPN gives
Licensee written notice that UPN is exercising its right, pursuant to paragraph
6.2, below, to terminate Licensee’s right to telecast the preempted Network
Program, Licensee fulfills its make-good obligations as set forth in paragraph
6.3, below.  No Network Program may be considered unsatisfactory, unsuitable or
contrary to the public interest, or of lesser local or national importance,
based on program performance or ratings, advertiser reactions, or the
availability of alternative programming (including, without limitation, sporting
events) which Licensee believes to be more profitable or attractive than the
scheduled Network Program.

 

12.           Paragraph 7.1 of the Agreement is amended by deleting the first
clause of the second sentence of said paragraph and replacing it with the
following:

 

Licensee shall use good faith efforts to telecast the Promos to obtain the best
possible promotion for the Network Programs;

 

13.           The second sentence of paragraph 8.1 is deleted and replaced with
the following:

 

Licensee acknowledges that telecasts of the Network Programs by a television
broadcast station located outside of the Licensed

 

2

--------------------------------------------------------------------------------


 

Community or Network Exclusivity Zone may be received over the air by television
sets located within the Licensed Community or Network Exclusivity Zone and
Licensee agrees that such reception shall not constitute a breach of this
Agreement by UPN.

 

14.           Paragraph 8.2 and the first two sentences of paragraph 8.3 of the
Agreement are deleted in their entirety.  “Notwithstanding the provisions of
this paragraph or the Exclusivity Rider,” in the third sentence of paragraph 8.3
is deleted and replaced with “Notwithstanding the provisions of paragraph 8.1 of
the Agreement,”.  Licensee agrees that no exclusivity is granted pursuant to the
Agreement with respect to the retransmission by cable systems of broadcast
signals originating outside the Licensed Community whether pursuant to a
compulsory license or otherwise.

 

15.           The words “Any and all costs of whatever kind or nature” in the
second sentence of paragraph 9.1 of the Agreement are deleted and replaced with
the following:

 

UPN, at its expense, shall deliver the Network Programs to Licensee in good
quality for telecast by Licensee and all costs

 

16.           The word “endeavor” in the paragraph 9.2 of the Agreement is
deleted and replaced with “use reasonable efforts”.

 

17.           The word “immediately” in paragraph 1 l of the Agreement is
deleted and replaced with “, within fourteen (l4) business days,”

 

18.           Paragraph 4.1 of the Standard Terms and Conditions is deleted and
replaced with the following:

 

UPN will defend, indemnify and hold harmless Licensee, its successors,
licensees, assigns and parent, subsidiary and affiliated companies or entities,
and the directors, officers, employees, agents, successors, licensees and
assigns of each of the foregoing, from and against any and all third party
claims and expenses (including, without limitation, reasonable attorneys’ fees)
and liabilities, due to (i) Licensee’s telecast or distribution in accordance
with the provisions of this Agreement of promotional materials for the Network
Programs delivered to Licensee by UPN (ii) UPN’s breach of any of its
obligations, representations or warranties set forth in this Agreement.  UPN
will remain responsible for honoring UPN’s indemnity obligations pursuant to
this paragraph 4.1 despite any assignment pursuant to paragraph 11, below.

 

19.           The words “thirty (30) days” in the second sentence of paragraph
7.1.6 of the Standard Terms and Conditions are deleted and replaced with “one
(1) year”.

 

20.           Paragraph 7.2 of the Standard Terms and Conditions is amended by
deleting “only” in the first sentence thereof and by inserting the following
after the first sentence of said paragraph:

 

3

--------------------------------------------------------------------------------


 

In addition, Licensee shall have the right to terminate this Agreement in the
event of a breach by UPN of, or failure by UPN to comply with, any material
term, covenant, representation, warranty or condition of this Agreement in which
event UPN will have ten (10) days after its receipt of written notice from
Licensee specifying the breach or failure within which to cure the breach or
failure.  Such termination shall become effective immediately upon UPN’s receipt
of Licensee’s written termination notice.

 

21.           Paragraph 9.1 of the Standard Terms and Conditions is deleted and
replaced with the following:

 

Licensee and UPN agree that each of their obligations hereunder are of a
special, unique, unusual and extraordinary character which give them a peculiar
value such that either party’s failure to comply with such obligations cannot be
reasonably or adequately compensated by damages in an action at law, and that a
breach of a party’s obligations hereunder will cause the other party to suffer
irreparable injury and damage.  Each party hereby expressly agrees that the
other party will be entitled to injunctive or equitable relief, including,
without limitation, specific performance, to prevent or cure any breach or
threatened breach of such other party’s obligations hereunder.  Either party’s
resort to injunctive or equitable relief, however, will not be construed as a
waiver of any other rights which such party may have against the other party for
damages or otherwise.

 

22.           Paragraph 10 of the Standard Terms and Conditions is deleted.

 

23.           Paragraph 11.2 of the Standard Terms and Conditions is amended by
inserting “which consent shall not be unreasonably withheld; provided, however,
that a pro forma assignment or transfer or control permitted to be filed
pursuant to the FCC Rules on FCC Form 315 shall not require consent by UPN” at
the end of the first sentence thereof.

 

24.           Paragraph 11.3 or the Standard Terms and Conditions is amended by
inserting “, including, without limitation, any notice filed on FCC Form 316” at
the end of the first sentence thereof and by inserting “which disapproval may
only be for reasonable cause,” between “transferee,” and “UPN” in the second
sentence thereof.

 

25.           Paragraph 11.4 of the Standard Terms and Conditions is deleted and
replaced with the following:

 

Each party’s obligations to procure the assumption of this Agreement by any
transferee of such party as a condition precedent to such transfer and such
assumption shall be deemed to be of the essence of this Agreement; further each
party expressly recognizes that money damages will be inadequate to compensate
the other

 

4

--------------------------------------------------------------------------------


 

party for the breach of such obligation, and that each party shall accordingly
be entitled to equitable relief to enforce the same.

 

26.           The 5th through 8th sentences of paragraph 14.6 of the Standard
Terns and Conditions are deleted.

 

27.           Licensee agrees to use its best efforts to obtain within one year
of the commencement of the License Term and maintain through the end of the
second year of the License Term, distribution by cable systems of the Subchannel
that carries the Network Programs to at least fifty percent (50%) of cable
subscribers in the Station’s DMA and to obtain within two years of the
commencement of the License Term and to maintain for the duration thereof,
distribution by cable systems to at least seventy percent (70 %) of cable
subscribers in the Station’s DMA.

 

28.           Licensee acknowledges that the right to telecast certain of the
Daytime Programming and Sunday Programming has previously been licensed to
another station in the DMA and that accordingly, Licensee’s rights with respect
thereto are, unless Licensee is otherwise notified by UPN, to telecast Buzz
Lightyear and Digimon from 3:00 - 4:00 p.m. on Monday through Friday and from
9:00 - 10 a.m. on Sunday.

 

29.           It is agreed and understood that nothing in the Agreement shall be
construed as a waiver of any legal right or obligation possessed by or imposed
on the parties by any applicable law, rule or regulation.  In particular, it is
agreed that paragraphs 2.2.2, 2.2.3, 2.3, 2.4, 2.5, 4.1, 4.2, 6.1.1, 6.1.2, 6.2
and 6.3 shall be construed so as to conform with the “exclusive affiliation”,
“territorial exclusivity”, “option time” and “right to reject” rules (47 CFR §
73.658) as interpreted by the FCC.  It is understood that the interpretation of
these rules is presently the subject of an FCC proceeding.  It is agreed that
the terms of the Agreement shall be construed in a fashion consistent with the
decision rendered in that proceeding.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.             Licensee does not have any prior programming commitments. 
Licensee shall nevertheless be entitled to ten (10) hours per calendar year of
one-time-only preemptions of Network Programs, which preemptions shall be deemed
Authorized Preemptions.  In addition, it is understood that Licensee intends to
explore the possibility of obtaining broadcast rights to professional and local
sports programming in which event the parties shall negotiate in good faith with
respect to increasing the number of Authorized Preemptions and UPN shall not
unreasonably withhold its consent to such an increase.

 

2.             With regard to preemptions of Prime Time Network Programs, the
make-good times shall be as follows, with Licensee exerting its best efforts to
program the make-good alternatives in descending order as set forth in the table
below:

 

2.1.

 

First Alternative:

 

Immediately following the preemption, or if the news immediately follows the
preemption, immediately following said newscast, provided that no make-goods
shall conclude after 12:00 midnight Eastern and Pacific Times (11:00 p.m.
Central and Mountain Times).

 

 

 

 

 

2.2.

 

Second Alternative:

 

Saturday, 8:00 p.m. - 10:00 p.m. or Sunday, 7:00 p.m. - 10:00 p.m. Eastern and
Pacific Times (Saturday, 7:00 p.m. - 9:00 p.m. or Sunday, 6:00 p.m. - 9:00 p.m.
Central and Mountain Times), until such time as UPN programs said time
period(s).

 

 

 

 

 

2.3.

 

Third Alternative:

 

Saturday, 5:00 p.m. - 8:00 p.m. or Sunday, 4:00 p.m. - 7:00 p.m. Eastern and
Pacific Times (Saturday, 4:00 p.m. - 7:00 p.m. or Sunday, 3:00 p.m. - 6:00 p.m.
Central and Mountain Times).

 

 

 

 

 

2.4.

 

Fourth Alternative:

 

Monday through Sunday, 10:00 p.m. - 12:00 midnight Eastern and Pacific Times
(9:00 p.m. - 11:00 p.m. Central and Mountain Times).

 

Notwithstanding the foregoing, the make-good time for WWE Smackdown! Or any
successor WWE program shall be in accordance with those requirements imposed
from time to time by World Wrestling Entertainment and UPN and of which Licensee
shall be notified by UPN.  Such requirements are currently that the make-good
time shall be between 6:00 p.m. and 2:00 a.m. on the Friday or Saturday
following the preemption.

 

--------------------------------------------------------------------------------


 

3.             Pursuant to paragraph 6.3 of the Agreement, the make-good times
for preemptions of non-Prime Time Network Programs shall be as follows:

 

3.1.

 

Disney’s Children’s Programming:

 

Pursuant to Buena Vista Television Agreement, within seven (7) days of
preemption from 7:00 a.m. - 9:00 a.m.(in all time zones).

 

 

 

 

 

3.2.

 

Weekend Programming (other than Disney’s Children’s Programming):

 

If the preempted Network Program is one intended primarily for children twelve
(12) years old or younger, Saturday or Sunday between 7:00 a.m. and 6:00 p.m.
(in all time zones).  For all other preempted Weekend Programming, Saturday or
Sunday between 12:00 noon and 12:00 midnight (in all time zones).

 

 

 

 

 

3.3.

 

Daytime Programming (other than Disney’s Children’s Programming):

 

Monday through Friday between 2:00 p.m. and 6:00 p.m. (in all time zones).

 

4.             Notwithstanding anything in paragraphs 2 and 3 of this Exhibit A
to the contrary, no make-good telecast shall conflict with the telecast of any
other regularly scheduled Network Program and no make-good telecast shall
conclude after the end of the Sunday broadcast day (i.e. 2:00 a.m. Monday
morning) during the broadcast week the preempted Network Program was originally
scheduled for telecast.

 

2

--------------------------------------------------------------------------------
